










    




                                                
___________________________________________________________






LOAN AND SECURITY AGREEMENT


BETWEEN


KELTIC FINANCIAL PARTNERS II, LP


AND


HOOPER HOLMES, INC.






___________________________________________________________
                                                




Effective Date: February 28, 2013





--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1.   DEFINITIONS.
 
1


ARTICLE 2.   THE LOANS.
 
1


2.1.
Revolving Credit; Promissory Note; Revolving Credit Increases.
1


2.2.
Conditions to Loans and Advances.
1


2.3.
Overadvances.
 
2


2.4.
Reserves.
 
2


2.5.
Manner of Revolving Credit Borrowing; Notice of Borrowing.
2


2.6.
Collections.
 
2


2.7.
Crediting of Funds.
 
3


2.8.
Records of Lender.
 
3


2.9.
Payment on Revolving Credit Termination Date; Termination of Advances.
3


ARTICLE 3.   INTEREST AND FEES.
3


3.1.
Interest.
 
3


3.2.
Facility Fee.
 
4


3.3.
Collateral Management Fee.
4


3.4.
Commitment Fee.
 
4


3.5.
Field Examination Fees; Appraisals.
4


3.6.
Late Document Fee.
 
4


3.7.
Liquidated Damages.
 
4


3.8.
Computation of Interest and Fees.
5


ARTICLE 4.   COLLATERAL AND SECURITY INTEREST.
5


4.1.
Grant of Security Interest.
5


4.2.
Nature of Security Interest
5


4.3.
Perfection and Protection of Security Interest.
5


4.4.
Limited License.
 
6


4.5.
Rights of Lender as Secured Party.
6


4.6.
Communication with Account Debtors.
6


4.7.
Confirmatory Written Assignments.
6


4.8.
Lender's Right to Perform Borrower's Obligations.
7


ARTICLE 5.   REPRESENTATIONS.
7


5.1.
Organization, Qualification and Structure.
7


5.2.
Legally Enforceable Agreement.
7


5.3.
Name and Address.
 
7


5.4.
Location of Collateral; Equipment List.
7


5.5.
Title; Liens; Permitted Liens.
8


5.6.
Existing Indebtedness.
 
8


5.7.
Financial Statements.
 
8


5.8.
Solvent Financial Condition.
8


5.9.
General Intangibles, Patents, Trademarks, Copyrights and Licenses.
8


5.10.
Existing Business Relationships.
8


5.11.
Investment Company Act: Federal Reserve Board Regulations.
8


5.12.
Anti-Money Laundering and Terrorism Regulations.
9


5.13.
Tax Returns.
 
9


5.14.
Litigation.
 
9






--------------------------------------------------------------------------------






5.15.
ERISA Matters.
 
9


5.16.
O.S.H.A.
 
9


5.17.
Environmental Matters.
9


5.18.
Labor Disputes.
 
9


5.19.
Location of Bank and Securities Accounts.
10


5.20.
Compliance with Laws.
10


5.21.
Capital Structure.
 
10


5.22.
No Other Violations.
 
10


5.23.
Full Disclosure.
 
10


5.24.
Survival of Representations.
10


ARTICLE 6.  FINANCIAL INFORMATION TO BE DELIVERED TO LENDER
10


6.1.
Borrowing Base Certificates.
10


6.2.
A/R and A/P Aging.
 
10


6.3.
Ineligible Receivables.
 
11


6.4.
Annual Financial Statements; Compliance Certificates.
11


6.5.
Monthly Financial Statements; Compliance Certificates.
11


6.6.
Projections.
 
11


6.7.
Customer and Vendor Lists.
11


6.8.
Insurance.
 
11


6.9.
Tax Returns.
 
11


6.10.
Other Information.
 
11


ARTICLE 7.   AFFIRMATIVE COVENANTS.
11


7.1.
Use of Loan Proceeds.
 
11


7.2.
Business and Existence; Trade Names.
11


7.3.
Taxes.
 
12


7.4.
Compliance with Laws.
12


7.5.
Maintain Properties; Insurance.
12


7.6.
Business Records.
 
12


7.7.
Delivery of Documents and Instruments.
12


7.8.
Name Change; Organizational Change; Creation of Affiliates.
12


7.9.
Change of Offices; Records.
12


7.10.
Change of Fiscal Year.
 
12


7.11.
Access to Books and Records.
12


7.12.
Solvency.
 
13


7.13.
Notice to Lender.
 
13


7.14.
Amendment to Operating Agreements.
14


ARTICLE 8.  NEGATIVE COVENANTS.
14


8.1.
Indebtedness.
 
14


8.2.
Mergers; Consolidations; Acquisitions.
14


8.3.
Change of Management; Change of Control.
14


8.4.
Sale or Disposition.
14


8.5.
Real Property Defaults.
 
15


8.6.
Liens and Encumbrances.
 
15


8.7.
Dividends and Distributions; Payment of Indebtedness.
 
15


8.8.
Guaranties; Contingent Liabilities.
 
15






--------------------------------------------------------------------------------






8.9.
Removal of Collateral.
 
15


8.10.
Transfer of Notes or Accounts.
 
15


8.11.
Settlements.
 
15


8.12.
Change of Business.
 
15


8.13.
Change of Accounting Practices.
 
15


8.14.
Inconsistent Agreement.
 
15


8.15.
Loan or Advances; Personal Expenses.
 
16


8.16.
Investments.
 
16


8.17.
Deposit and Securities Accounts.
 
16


8.18.
Transactions with Affiliates.
 
16


8.19.
Capital Expenditures.
 
16


8.20.
EBITDA.
 
16


ARTICLE 9.   EVENTS OF DEFAULT; REMEDIES OF LENDER.
17


9.1.
Events of Default.
 
17


9.2.
Continuation of Events of Default.
 
18


9.3.
Rights and Remedies with Respect to Loans and Advances.
18


9.4.
Rights and Remedies with Respect to Collateral.
 
19


ARTICLE 10.   GENERAL PROVISIONS.
 
21


10.1.
Rights and Remedies Cumulative.
 
21


10.2.
Reinstatement.
 
21


10.3.
Successors and Assigns.
 
21


10.4.
Notice.
 
21


10.5.
Strict Performance.
 
21


10.6.
Waiver.
 
12


10.7.
Construction of Agreement.
 
22


10.8.
Expenses; Taxes.
 
22


10.9.
Interest, Fees and Reimbursements Charged to Revolving Credit.
23


10.10.
Marketing and Advertising.
 
23


10.11.
Waiver of Right to Jury Trial.
 
23


10.12.
Indemnification by Borrower.
 
24


10.13.
Savings Clause for Indemnification.
 
24


10.14.
Lender's Performance.
 
24


10.15.
Entire Agreement; Amendments; Lender's Consent.
 
25


10.16.
Cross Default; Cross Collateralization.
 
25


10.17.
Execution in Counterparts.
 
25


10.18.
Severability of Provisions.
 
25


10.19.
Governing Law; Consent To Jurisdiction.
 
25


10.20.
Confidentiality.
 
26


10.21.
Table of Contents; Headings.
 
26


DEFINITIONS SCHEDULE
 
28


EXHIBIT A: NOTICE OF BORROWING
 
35


EXHIBIT B: BORROWING BASE CERTIFICATE
 
36


EXHIBIT C: COMPLIANCE CERTIFICATE
 
37


EXHIBIT D: KNOWLEDGE PARTIES
 
38








--------------------------------------------------------------------------------


This LOAN AND SECURITY AGREEMENT (together with all Schedules and Exhibits
hereto, this “Agreement”) between KELTIC FINANCIAL PARTNERS II, LP, a Delaware
limited partnership (“Lender”) and HOOPER HOLMES, INC., a corporation organized
under the laws of the State of New York (“Borrower”), is dated the date of
execution by Lender on the signature page of this Agreement (the “Effective
Date”).


RECITALS:    Borrower has requested Lender to extend loans to Borrower under a
revolving credit facility to refinance existing Indebtedness of Borrower and
support Borrower's working capital needs and for other purposes as described in
this Agreement. Lender is willing to extend such loans to Borrower subject to
the terms and conditions set forth in this Agreement.


AGREEMENT:
ARTICLE 1.DEFINITIONS.
Unless defined in the introductory paragraph above, in the body of this
Agreement, or in the Exhibits or other Schedules hereto, capitalized terms have
the meanings given to such terms in the Definitions Schedule. The Definitions
Schedule also provides meanings for certain other phrases used in this Agreement
(whether or not capitalized). Each term defined in the singular shall be
interpreted in a collective manner when used in the plural, and each term
defined in the plural shall be interpreted in an individual manner when used in
the singular.
ARTICLE 2.THE LOANS.
2.1    Revolving Credit; Promissory Note; Revolving Credit Increases. Subject to
the terms and conditions of this Agreement and as long as no Default or Event of
Default then exists, on Borrower's request prior to the Revolving Credit
Termination Date Lender shall lend to Borrower under a revolving credit facility
(the “Revolving Credit”) an aggregate principal sum (the “Borrowing Capacity”)
equal to the lesser of (a) TEN MILLION AND 00/100 DOLLARS ($10,000,000.00) plus
the amount of any and all Revolving Credit Increases in effect from time to time
(the “Revolving Credit Limit”), or (b) the Borrowing Base. The maximum principal
amount of any Advance shall not exceed an amount equal to the amount of the
Borrowing Capacity less the aggregate amount of all Obligations then
outstanding. Within the limits of the Borrowing Capacity, and subject to terms
and conditions of this Agreement, Borrower may borrow, repay and reborrow the
principal amount of the Revolving Credit. Borrower's obligation to pay the
principal of, and interest on, Advances made to Borrower and the Revolving
Credit shall be evidenced by a Note. Borrower may request an increase in the
Revolving Credit (a “Revolving Credit Increase Request”) at any time after the
Effective Date and before the Revolving Credit Termination Date so long as (i)
no Default or Event of Default has occurred and is continuing on the date of
such Revolving Credit Increase Request, (ii) the amount of such Revolving Credit
Increase Request is not less than One Million Dollars ($1,000,000.00) and (iii)
after giving effect to such Revolving Credit Increase Request, the aggregate
amount of Revolving Credit Increases would not exceed Five Million Dollars
($5,000,000.00). Lender shall have the right to decline a Revolving Credit
Increase Request in Lender's sole discretion and notwithstanding Borrower's
compliance with all terms and conditions of this Agreement. Any increase in the
amount of the Revolving Credit hereunder (a “Revolving Credit Increase”) shall
become effective only if (x) Lender has delivered an Authenticated notice to
Borrower granting the applicable Revolving Credit Increase Request, (y) Borrower
has delivered a Note to Lender evidencing such Revolving Credit Increase and (z)
Borrower shall have (I) paid Lender a commitment fee equal to 1% of the amount
of such Revolving Credit Increase and (II) reimburse Lender for all costs and
expenses incurred by Lender (including, without limitation, attorneys' fees) in
connection therewith.


2.2    Conditions to Loans and Advances. Lender's obligation to make any Loan or
Advance under this Agreement is subject to the following conditions precedent:
(a) that the representations set forth in ARTICLE 5 and in the other Loan
Documents shall be true and complete on and as of the date of such Loan or
Advance (except any such representation which is made as of a specified date,
which shall be true and complete as of such date); (b) that on and as of the
date of such Loan or Advance Borrower shall have complied with all covenants and
agreements set forth in ARTICLE 6, ARTICLE 7 and ARTICLE 8 and in the other Loan
Documents; and (c) that as of the date of such Loan or Advance, no Default or
Event of Default shall have occurred and be continuing. Borrower's acceptance of
each Loan or Advance under this Agreement shall constitute a confirmation by
Borrower, as of the date of such Loan or Advance (i) of the accuracy and
completeness of the representations set forth in ARTICLE 5 and in the other Loan
Documents (except any such representation which is as of a specified date, which
shall be accurate and complete as of such date), (ii) of Borrower's satisfaction
of the covenants and agreements set forth in ARTICLE 6, ARTICLE 7 and ARTICLE 8
and in the other Loan Documents);, and (iii) of the absence of any Default or
Event of Default. Borrower shall confirm such matters by delivery to Lender of
an Authenticated “Compliance Certificate” as provided in Section 6.4 and Section
6.5, and if requested by Lender by delivery of a Compliance Certificate with any
“Notice of Borrowing” (as defined in Section 2.5) requesting an Advance.

1

--------------------------------------------------------------------------------




2.3    Overadvances. Lender shall not be required to make any Advance at any
time in a principal amount that would, when aggregated with the amount of the
Obligations then outstanding, exceed the Borrowing Capacity. If the Obligations
of Borrower to Lender incurred under the Revolving Credit exceed the Borrowing
Capacity for any reason (the amount of such excess to be referred to as an
“Overadvance”), then (a) such Overadvance will constitute an Advance for
purposes of this Agreement, (b) payment of such Overadvance will be secured by
the Collateral, (c) Borrower shall immediately repay the amount of such
Overadvance without notice or demand by Lender, and (d) Lender may in Lender's
sole discretion refrain from making any additional Advances until the
Overadvance has been repaid to Lender in full.


2.4    Reserves. Lender may at any time establish one or more reserves
(“Reserves”) under the Revolving Credit in Lender's reasonable discretion except
that Lender may establish Reserves in its sole discretion with respect to (a)
any event which, in Lender's reasonable determination, diminishes the value of
any Collateral or (b) any contingent liability of Borrower. For example, and
without limitation, Lender may establish Reserves for liabilities of Borrower
such as accrued warranties and prepaid maintenance contracts. A Reserve may
limit the Borrowing Capacity, reduce the Borrowing Base (by reduction of an
advance rate set forth in the Borrowing Base or otherwise), or otherwise
restrict Borrower's ability to borrow under the Revolving Credit. Lender shall
endeavor to notify Borrower promptly after the establishment of any Reserve;
provided, however, under no circumstance shall the delivery or receipt of any
such notice constitute a condition to Lender's establishment of any Reserve.


2.5    Manner of Revolving Credit Borrowing; Notice of Borrowing. Borrower shall
request each Advance by delivering an Authenticated Notice of Borrowing in the
form of Exhibit A (a “Notice of Borrowing”) to Lender (a) by facsimile, or (b)
by electronic transmission including, without limitation, e-mail. Borrower must
verify Lender's receipt of each Notice of Borrowing by telephone confirmation,
or upon Borrower's request by Borrower's receipt of confirming e-mail from
Lender. Subject to the terms and conditions of this Agreement, Lender shall
deliver the amount of the Advance requested in the Notice of Borrowing for
credit to any account of Borrower (other than a payroll account) at a bank in
the United States of America as Borrower may specify in writing by wire transfer
of immediately available funds (i) on the same day of Lender's receipt of the
Notice of Borrowing if Lender verifies that the Notice of Borrowing was received
by Lender on or before 11 a.m. Eastern Time on a Banking Day, or (ii) on the
Banking Day immediately following Lender's receipt of the Notice of Borrowing if
Lender verifies that the Notice of Borrowing was received by Lender after 11
a.m. Eastern Time on a Banking Day, or Lender verifies that the Notice of
Borrowing was received by Lender on any day that is not a Banking Day. Lender
shall charge to the Revolving Credit Lender's usual and customary fees for the
wire transfer of each Advance.


2.6    Collections.
(a)Borrower shall open a lockbox (the “Lockbox”) with a financial institution
acceptable to Lender (the “Depository Bank”) pursuant to documents with the
Depository Bank that are in form and content acceptable to Lender. Borrower
shall instruct all Account Debtors to forward all payments of Receivables to the
Lockbox. Borrower shall require each customer making a payment of a Receivable
by check or other instrument to make such check or instrument payable to the
order of (i) Borrower, or (ii) Lender, or (iii) Borrower and Lender jointly.
Collected funds in the Lockbox shall be deposited into an account with the
Depository Bank established by Lender and subject to Lender's sole dominion and
control (including, but not limited to the sole power of withdrawal) (the
“Blocked Account”). The agreement(s) relating to the Blocked Account between
Lender, the Depository Bank and Borrower shall be in form and content
satisfactory to Lender.
(b)All Proceeds of Collateral received by Borrower, including cash, checks,
drafts, notes, acceptances or other forms of payment, and whether Proceeds of
Receivables, Inventory, insurance claims or other otherwise, shall be received
by Borrower in trust for Lender. Borrower shall deliver all Proceeds of
Collateral in Borrower's possession to the Blocked Account immediately after
receipt, in precisely the form received (except for the endorsement or
assignment of Borrower where necessary).
(c)Borrower shall cause Persons processing or collecting any credit card
payments or Proceeds of Receivables on behalf of Borrower to deliver such
payments or Proceeds to the Blocked Account promptly, but not less frequently
than once every week.

2

--------------------------------------------------------------------------------




2.7    Crediting of Funds. Each Banking Day Lender shall withdraw available
funds from the Blocked Account, deposit such funds in the Settlement Account,
and credit available funds received in the Settlement Account to the payment of
the Obligations. Lender shall credit to the payment of the Obligations any other
form of funds received by Lender in the Settlement Account for which Lender has
received notice that such funds are collected and available to Lender (i) on the
same day of Lender's receipt of such notice if such notice is received by Lender
on or before 2 p.m. Eastern Time on a Banking Day, and (ii) on the Banking Day
immediately following Lender receipt of such notice if such notice is received
by Lender after 2 p.m. Eastern Time on a Banking Day, or if such notice is
received by Lender on a day that is not a Banking Day. In the absence of an
Event of Default, all funds credited to the repayment of the Obligations will be
applied in the following order:
(a)    to unpaid fees and expenses;
(b)    to unpaid interest;
(c)    to the outstanding principal balance of the Revolving Credit; and
(d)    to all other Obligations in such order as Lender shall elect.


Upon the occurrence and during the continuation of an Event of Default Lender
shall credit available funds received in the Settlement Account to the repayment
of the Obligations in such order and in such amounts as Lender determines in
Lender's sole discretion.
All funds credited to the payment of the Obligations are conditional upon final
payment to Lender in cash or solvent credits of the items giving rise to such
funds. If any item credited to the payment of the Obligations is not paid to
Lender, the amount of any credit given for such item shall be charged to the
balance of the Obligations whether or not the item is returned. For the purpose
of computing interest on the Obligations, interest shall continue to accrue on
the amount of any funds credited to the payment of the Obligations by Lender for
a period of two (2) Banking Days after the date so credited.
2.8    Records of Lender. Lender shall maintain Records relating to the
Obligations, Loans and Advances (including schedules maintained electronically)
containing such annotations as Lender deems appropriate, including but not
limited to annotations regarding the dates and amounts of Advances, the
principal balance of any Loan, and the dates and amounts of repayments of any
Loans, and shall account to Borrower monthly. In the absence of manifest error
each Record of any annotations delivered to Borrower shall be conclusive and
binding upon Borrower unless Borrower delivers to Lender written notice of any
objection within ten (10) Banking Days of receipt. If Borrower disputes the
accuracy of any Record or annotation, Borrower's notice shall specify in detail
the particulars of its basis for contending that such Record or annotation is
inaccurate. No failure of Lender to render any Record or in making any
annotation shall affect the obligation of Borrower to pay and perform the
Obligations pursuant to the terms of this Agreement and the other Loan
Documents.


2.9    Payment on Revolving Credit Termination Date; Termination of Advances. On
the Revolving Credit Termination Date Borrower shall pay to Lender in cash the
entire outstanding principal balance of the Revolving Credit, plus all accrued
and unpaid interest thereon, plus all fees, costs, expenses and other amounts
payable to Lender in connection with the Revolving Credit, plus all other
Obligations payable to Lender pursuant to the terms of this Agreement and the
other Loan Documents. Lender shall not be obligated to make or continue to
extend any Advance or continue any Loan to Borrower under the Revolving Credit
after the Revolving Credit Termination Date.


ARTICLE 3.INTEREST AND FEES.


3.1    Interest. Borrower shall pay to Lender interest on the outstanding
principal amount of the Revolving Credit until all Obligations have been finally
and indefeasibly paid to Lender in cash and performed in full. Interest shall
accrue daily on the daily unpaid principal amount of the Revolving Credit, and
Borrower shall pay interest to Lender monthly in arrears commencing on the first
Banking Day of the calendar month immediately following the Effective Date and
on the first Banking Day of each calendar month thereafter. The interest rate on
the Revolving Credit shall equal:
(a)if no Default or Event of Default has occurred and is continuing, the
Revolving Credit Rate; and
(b)if a Default or an Event of Default has occurred and is continuing, the
Default Rate.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in no event shall any interest paid to Lender on the Revolving Credit
exceed an amount that would cause the interest rate on the Revolving Credit to
exceed the maximum rate permitted by applicable law. Any amount of interest paid
to Lender that is finally and irrevocably determined by a court of competent
jurisdiction to exceed the maximum interest payable on the Revolving Credit
under applicable law shall be returned by Lender to Borrower promptly
thereafter.

3

--------------------------------------------------------------------------------


3.2    Facility Fee. Borrower shall pay to Lender annually a fee (the “Facility
Fee”) in an amount equal to one percent (1.00%) of the Revolving Credit Limit.
The Facility Fee shall be earned in full on the Effective Date and on the first
(1st) day of each subsequent Contract Year. In the absence of the occurrence and
continuation of an Event of Default, the Facility Fee shall be paid in twelve
(12) equal monthly installments, in arrears, on the first day of each calendar
month. Upon the occurrence of any Event of Default and written notice by Lender,
Borrower shall immediately pay to Lender the portion of the Facility Fee
remaining unpaid for the then-current Contract Year. The Facility Fee shall be
appropriately adjusted during any Contract Year in which the maximum principal
amount of any Loan is increased.


3.3    Collateral Management Fee. Borrower shall pay to Lender monthly a
collateral management fee (the “Collateral Management Fee”) in an amount equal
to One Thousand Five Hundred and 00/100 Dollars ($1,500.00). The Collateral
Management Fee shall be earned in full on the Banking Day following the
Effective Date and on the first (1st) day of each calendar month thereafter
until the date all Obligations have been finally and indefeasibly paid to Lender
in cash and performed in full. The Collateral Management Fee shall be paid in
arrears commencing on the first Banking Day of the calendar month immediately
following the Effective Date and on the first Banking Day of each calendar month
thereafter. Upon the occurrence and during the continuation of a Default or
Event of Default, the monthly Collateral Management Fee shall equal Three
Thousand Dollars ($3,000.00).


3.4    Commitment Fee. In connection with Lender's commitment to extend Loans to
Borrower, on or before the Effective Date Borrower shall have paid to Lender a
fee in an aggregate amount equal to One Hundred Thousand and 00/100 Dollars
($100,000.00), which fee Lender acknowledges has been paid.


3.5    Field Examination Fees; Appraisals. Borrower shall be liable for and
promptly reimburse Lender for all fees, costs and expenses associated with
periodic field examinations and appraisals of Collateral performed by Lender
and/or Lender's agents, all as deemed necessary by Lender in its reasonable
discretion; provided, however, that Borrower shall not be liable for more than
four of any such examinations and appraisals in any consecutive twelve-month
period in which no Event of Default has occurred.


3.6    Late Document Fee. Borrower shall pay to Lender a fee of One Hundred
Fifty and 00/100 Dollars ($150.00) per document per calendar day for each
document, instrument or report required to be delivered to Lender pursuant to
ARTICLE 6 of this Agreement that is overdue.


3.7    Liquidated Damages. Subject to the terms and conditions of this
Agreement, Borrower shall have the right prior to the third (3rd) anniversary of
the Effective Date and upon sixty (60) calendar days' advance written notice to
Lender (a “Principal Reduction Notice”) to prepay in full the entire outstanding
principal balance of the Revolving Credit, all accrued and unpaid interest
thereon, all fees, costs, expenses and other amounts payable to Lender in
connection with the Revolving Credit, and all other Obligations payable to
Lender under this Agreement and the other Loan Documents. A Principal Reduction
Notice shall be irrevocable when delivered to Lender, and if all Obligations are
finally and indefeasibly paid to Lender in connection with such Principal
Reduction Notice the Revolving Credit shall be terminated and all obligations of
Lender to extend credit to Borrower under the Revolving Credit shall terminate.
If prior to the third (3rd) anniversary of the Effective Date (a) Borrower
prepays all Obligations outstanding in full pursuant to the foregoing paragraph,
or (b) pursuant to the terms of this Agreement or any other Loan Document,
either (i) Lender demands repayment of the outstanding Obligations in whole or
in part (other than with respect to a repayment, if any, demanded by Lender
solely as a result of an Overadvance arising from the establishment of a Reserve
by Lender), or (ii) repayment of the outstanding Obligations are otherwise
accelerated in whole or in part (other than with respect to a repayment, if any,
demanded by Lender solely as a result of an Overadvance arising from the
establishment of a Reserve by Lender), then (c) at the time of such prepayment,
repayment, demand or acceleration Borrower shall pay liquidated damages to
Lender in an amount equal to the Revolving Credit Limit multiplied by (i) three
(3.00%) if such prepayment, repayment, demand or acceleration occurs prior to
the first (1st) anniversary of the Effective Date, (ii) two percent (2.00%) if
such prepayment, repayment, demand or acceleration occurs on or after the first
(1st) anniversary of the Effective Date but prior to the second (2nd)
anniversary of the Effective Date, and (iii) one percent (1.00%) if such
prepayment, repayment, demand or acceleration occurs on or after the second
(2nd) anniversary of the Effective Date but prior to the third (3rd) anniversary
of the Effective Date.
Borrower acknowledges and agrees that it would be difficult or impractical to
calculate Lender's actual damages from early termination of the Revolving Credit
and Lender's compensation from Loans hereunder following such early termination,
the liquidated damages provided above are intended to be fair and reasonable
approximations of such damages, and that the liquidated damages are not intended
to be penalties.

4

--------------------------------------------------------------------------------




3.8    Computation of Interest and Fees. All interest and fees under this
Agreement shall be computed on the basis of a year consisting of three hundred
sixty (360) days for the number of days actually elapsed.


ARTICLE 4.COLLATERAL AND SECURITY INTEREST.


4.1    Grant of Security Interest. As security for the final and indefeasible
payment to Lender in cash and performance of the Obligations in full, Borrower
hereby pledges to Lender, and grants to Lender a continuing general lien upon
and security interest in and to the Collateral. Borrower acknowledges and agrees
that Collateral securing any purchase money security interest in favor of Lender
also secures all non-purchase money security interests in favor of Lender.


4.2    Nature of Security Interest. The pledge, lien and security interest
granted to Lender pursuant to this Agreement shall continue in full force and
effect until the Obligations (other than contingent indemnification obligations
not yet due and payable under Section 10.12) have been finally and indefeasibly
paid to Lender in cash and performed in full, notwithstanding the termination of
any other Loan Document (in whole or in part), the termination of Lender's
obligations to extend credit to Borrower under this Agreement or any other Loan
Document, the full or partial termination (whether by prepayment, demand or
acceleration) of any Loan, or that the Revolving Credit may from time to time be
temporarily in a credit position.


4.3    Perfection and Protection of Security Interest.


(a)    Borrower will execute and deliver to Lender security agreements,
assignments (including, without limitation, assignments of specific Accounts,
Receivables, Certificates of title, Chattel Paper, Documents, Instruments,
Goods, Inventory, Equipment and General Intangibles), and other documents and
instruments as Lender may at any time reasonably request to establish, evidence,
attach, perfect, or protect any security interest, pledge, lien, charge,
mortgage or other encumbrance granted to Lender. Borrower authorizes Lender to
file all financing statements, and all continuations or amendments thereof, to
establish, evidence, attach, perfect or protect any security interest, pledge,
lien, charge, mortgage or other encumbrance granted to Lender in the Collateral.
Borrower agrees that subject to Borrower's rights under Section 9-509(d)(2) of
the UCC, Borrower is not and shall not be authorized to file any financing
statement or amendment, termination or corrective statement with respect to any
financing statement filed by Lender, or with respect to any continuation or
amendment thereof, without the prior written consent of Lender.


(b)    Borrower will perform any and all actions requested by Lender in Lender's
sole discretion to establish, attach, perfect or protect any security interest,
pledge, lien, charge, mortgage or other encumbrance of Lender in Inventory,
including without limitation, placing and maintaining signs, appointing
custodians, maintaining stock Records and transferring Inventory to warehouses.
Upon Lender's request, Borrower shall record Lender's security interest on any
Certificate of Title for any Collateral that is a motor vehicle. Borrower hereby
appoints Lender, and Lender's designee(s), as Borrower's attorney-in-fact (i) to
execute and deliver notices of lien, financing statements, assignments, and any
other documents, instruments, notices, and agreements necessary for the
establishment, attachment, perfection or protection of any security interest,
pledge, lien, charge, mortgage or other encumbrance of Lender in any Collateral,
(ii) to endorse the name of Borrower on any checks, notes, drafts or other forms
of payment or security consisting of Collateral that may come into the
possession of Lender or any Affiliate of Lender, (iii) following the occurrence
and during the continuation of an Event of Default, to sign Borrower's name on
invoices or bills of lading, drafts against customers, notices of assignment,
verifications and schedules relating to Collateral, (iv) following the
occurrence and during the continuation of an Event of Default (A) to notify the
Post Office authorities to change the address of delivery of mail to an address
designated by Lender, and (B) to open and dispose of mail addressed to Borrower,
and (v) generally, to do all things necessary to carry out the purposes and
intent of this Agreement. The powers granted herein, being coupled with an
interest, are irrevocable, and Borrower approves and ratifies all acts of the
attorney(s)-in-fact consistent with the foregoing. Neither Lender nor any
attorney(s)-in-fact shall be liable for any act or omission, error in judgment
or mistake of law so long as the same does not constitute gross negligence or
willful misconduct.

5

--------------------------------------------------------------------------------


(c)    Borrower shall cooperate with Lender in obtaining waivers or
subordinations in favor of Lender as Lender may require from third parties
having any interest in any Collateral and Borrower shall cooperate with Lender
in obtaining “control” of Collateral consisting of Deposit Accounts, electronic
Chattel Paper, Investment Property, or Letter-Of-Credit Rights as provided in
Sections 9-104 through 9-107, inclusive, of the UCC. If any Inventory is in the
possession or control of any third party other than a purchaser in the ordinary
course of business or a public warehouseman where the warehouse receipt is in
the name of or held by Borrower, Borrower shall notify such person of each
security interest, pledge, lien, charge, mortgage or other encumbrance of Lender
therein and instruct such person or persons to hold such Inventory for the
account and benefit of Lender and subject to Lender's instructions. Borrower
will deliver to Lender warehouse receipts covering any Inventory located in
warehouses showing Lender as the beneficiary thereof and will also cooperate
with Lender in obtaining from warehousemen and bailees agreements relating to
the release of warehouseman's and bailee's liens on Inventory as Lender may
request.


(d)    Borrower acknowledges and agrees that the security interest granted to
Lender pursuant to this Agreement shall specifically include a security interest
in all Commercial Tort Claims arising after the Effective Date, and in order to
permit Lender to perfect its security interest in each such Commercial Tort
Claim Borrower shall promptly deliver to Lender copies of all summonses,
complaints, responses, motions and other pleadings filed by or against Borrower
after the date hereof so that Lender may file a Uniform Commercial Code
financing statement relating to each such Commercial Tort Claim.


4.4    Limited License. Regardless of whether Lender's security interests in and
to any of the General Intangibles has attached or is perfected, until the
Obligations have been finally and indefeasibly paid to Lender in cash and
performed in full, Borrower hereby irrevocably grants to Lender a royalty-free,
non-exclusive license to use Borrower's General Intangibles, including all
trademarks, copyrights, patents and other proprietary and intellectual property
rights, labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks and advertising matter, and any Property of a similar
nature, as it pertains to the Collateral in connection with the (a)
advertisement for, and sale or other disposition of, any finished goods
Inventory by Lender in accordance with the provisions of this Agreement, (b)
manufacture, assembly, completion, preparation and advertising for sale or other
disposition of any unfinished Inventory by Lender in accordance with the
provisions of this Agreement, and (c) sale, lease, license or other disposition
of Collateral by Lender in accordance with the provisions of this Agreement, and
Borrower's rights under all licenses and any franchise, sales, distribution and
supply agreements shall inure to Lender's benefit for such purposes.


4.5    Rights of Lender as Secured Party. At all times prior to the final and
indefeasible payment to Lender in cash and performance of the Obligations in
full, Lender shall have, in addition to all other rights and remedies of Lender
under this Agreement (a) all rights and remedies granted to a Secured Party in
the UCC, and (b) all rights and remedies with respect to Collateral granted to
Lender under the other Loan Documents, and (c) all rights and remedies of Lender
with respect to the Collateral available under applicable law.


4.6    Communication with Account Debtors. Borrower authorizes Lender, at any
time and without notice to or the consent of Borrower, to communicate directly
with customers of Borrower and Account Debtors of Borrower by whatever means
Lender shall elect for the purpose of verifying information supplied by Borrower
to Lender with respect to Receivables pursuant to this Agreement, provided that,
so long as no Event of Default has occurred and is continuing, Lender shall give
Borrower prompt notice following any such communication. Upon Lender's request
at any time Borrower shall provide Lender with a list of the addresses,
telephone and facsimile numbers of its Account Debtors.


4.7    Confirmatory Written Assignments. Upon Lender's request, promptly after
the creation of any Receivable Borrower shall execute and deliver a confirmatory
written assignment to Lender of such Receivable. Borrower's failure to execute
or deliver any such assignment shall not affect or limit any security interest
or lien or other right of Lender in and to such Receivable.

6

--------------------------------------------------------------------------------


4.8    Lender's Right to Perform Borrower's Obligations.
In the event that Borrower shall fail to purchase or maintain insurance, or to
pay any tax, assessment, charge or levy of any Governmental Unit, except as the
same may be otherwise permitted hereunder, or in the event that any lien,
charge, encumbrance or security interest on any Collateral not specifically
permitted by the terms of this Agreement shall not be paid in full or
discharged, or in the event that Borrower shall fail to perform or comply with
any other covenant, promise or Obligation to Lender hereunder or under any other
Loan Document, Lender may, but shall not be required to, perform, pay, satisfy,
discharge or bond the same for the account of Borrower, and all monies so paid
by Lender, including reasonable attorneys' fees and expenses incurred by Lender
in connection therewith, shall be treated as an Advance.
ARTICLE 5.REPRESENTATIONS.


5.1    Organization, Qualification and Structure.
(a)Borrower is and except as described in the Disclosure Schedule always has
been a corporation duly organized and existing under the laws of the State of
New York. Borrower's federal tax identification number is 22-1659359 and
Borrower's registration or filing number with the Secretary of State of the
State of New York is 27454. Borrower is qualified to do business in every
jurisdiction where the nature of its business requires it to be so qualified,
except where the failure to so qualify would not result in a Material Adverse
Change.
(b)Except as set forth in the Disclosure Schedule (i) (A) Borrower has no
subsidiaries and (B) to Borrower's knowledge based upon filings by shareholders
with the Securities and Exchange Commission of Schedules 13D or Schedules 13G,
Borrower has no Affiliates that are not natural persons, and (ii) during the
preceding five (5) years (A) Borrower has not acquired, been acquired by, or
merged, consolidated, combined or amalgamated with or into, any other Person, in
whole or in part (whether by purchase or sale of securities and/or assets, by
assumption of liabilities, or by merger or otherwise), (B) Borrower has not
liquidated, sold or disposed of any subsidiary or Affiliate (whether by sale or
assignment of securities and/or assets or otherwise), and (C) Borrower has not
engaged in any joint venture or partnership with any other Person.


5.2    Legally Enforceable Agreement. The execution, delivery and performance of
this Agreement, each of the other Loan Documents and each of the other
agreements, instruments and documents to be delivered by Borrower in connection
with this Agreement or any other Loan Document, and the creation of all security
interests, pledges, liens, charges, mortgages or other encumbrances in favor of
Lender pursuant to this Agreement and any other Loan Document (a) are within
Borrower's organizational power, (b) have been duly authorized by all necessary
or proper actions of or pertaining to Borrower (including the consent of
directors, officers, managers, partners, shareholders and/or members, as
applicable), (c) are not in contravention of (i) any agreement or indenture to
which Borrower is a party or by which Borrower is bound, or (ii) Borrower's
Charter Documents, (iii) any provision of law, or (iv) any order, writ,
judgment, injunction, or decree of any court of competent jurisdiction binding
on Borrower or its property and (d) do not require the consent or approval of
any Governmental Unit or any other Person that has not been obtained, and each
such consent or approval obtained by Borrower has been furnished to Lender prior
to the Effective Date.


5.3    Name and Address. During the preceding five (5) years, Borrower has not
been known by and has not used any other name, whether corporate, fictitious or
otherwise, except as set forth on the Disclosure Schedule. The Disclosure
Schedule lists all real property owned or leased by Borrower, and if leased, the
correct name and address of the landlord and the date and term of the applicable
lease. Borrower's main office is at the main office address identified as such
in the Disclosure Schedule and Borrower maintains no other offices or facilities
except as described in the Disclosure Schedule.


5.4    Location of Collateral; Equipment List. The Disclosure Schedule lists:


(a)    all places at which Records relating to the Collateral, including, but
not limited to, all Documents and Instruments relating to Receivables and
Inventory, are maintained by Borrower or by any other Person;
    
(b)    except for In Transit Inventory, all places where Borrower maintains, or
will maintain, Inventory, and whether the premises are owned or leased by
Borrower or whether the premises are the premises of a warehouseman, bailee or
other third party, and if owned by a third party, the name and address of such
third party; and

7

--------------------------------------------------------------------------------


(c)all of Borrower's equipment, and describes the places where the same is
located and whether the premises are owned or leased by Borrower or whether the
premises are the premises of a warehouseman, bailee or other third party, and if
owned by a third party, the name and address of such third party.


5.5    Title; Liens; Permitted Liens. Except for Permitted Liens and liens
described in the Disclosure Schedule Borrower has good and marketable title to
the Collateral and is the sole owner thereof. Except as set forth on the
Disclosure Schedule none of the Collateral is subject to any prohibition against
encumbering, granting a security interest in or to, pledging, hypothecating or
assigning the same or requires notice or consent to any Person in connection
therewith.


5.6    Existing Indebtedness. Borrower has no existing Indebtedness except the
Indebtedness described in the Disclosure Schedule.


5.7    Financial Statements. The consolidated financial statements of Borrower
and its subsidiaries described on the Disclosure Schedule, copies of which have
been delivered to Lender, fairly present Borrower and its subsidiaries'
consolidated financial condition and consolidated results of operations as of
the dates and for the periods covered, contain no Material misstatements, and
there has been no Material Adverse Change since the date of the balance sheet
included in such financial statements. Borrower and its subsidiaries have no
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments, or unrealized or unanticipated losses or expenses from any
unfavorable commitments that have not been disclosed in such financial
statements or the notes thereto, except for (a) contingent liabilities incurred
in the ordinary course of business since the most recent date of the financial
statements described in the Disclosure Schedule or delivered under Section 6.4
of this Agreement and (b) contingent liabilities described in the Disclosure
Schedule.


5.8    Solvent Financial Condition. Borrower is Solvent.


5.9    General Intangibles, Patents, Trademarks, Copyrights and Licenses.
Borrower owns or is licensed to use all rights, title and interests in and to
all General Intangibles, including but not limited to patents, trademarks,
service marks, trade names, copyrights, licenses and intellectual property,
necessary for the conduct of Borrower's business on the Effective Date and
planned future conduct of its business without any conflict with the rights of
others. All General Intangibles owned or used by Borrower in Borrower's
operations or the conduct of its business are listed on the Disclosure Schedule
and indicate the owner of such General Intangible and a description of the
rights of Borrower to use such General Intangible if not owned by Borrower.


5.10    Existing Business Relationships. Except as described in the Disclosure
Schedule there exists no actual or threatened termination, cancellation or
limitation of, or any adverse modification or change in, the business
relationship of Borrower with any supplier, customer or group of customers that
individually or in the aggregate could result in a Material Adverse Change.


5.11    Investment Company Act: Federal Reserve Board Regulations. Borrower is
not an “investment company”, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940, as amended (15 U.S.C. §§ 80(a)(1), et
seq.). The making of the Loans under this Agreement by Lender, the application
of the proceeds and repayment thereof by Borrower and the performance of the
transactions contemplated by this Agreement will not violate any provision of
such Act, or any rule, regulation or order issued by the Securities and Exchange
Commission thereunder. Borrower does not own any margin security as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
and the proceeds of the Loans made pursuant to this Agreement will be used only
for the purposes contemplated under this Agreement. None of the proceeds of the
Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry margin security
or for any other purpose which might constitute any of the Loans under this
Agreement a “purpose credit” within the meaning of said Regulation U or
Regulation T or X of the Federal Reserve Board. Borrower will not take, or
permit any agent acting on its behalf to take, any action which might cause this
Agreement or any document or instrument delivered pursuant hereto to violate any
regulation of the Federal Reserve Board.

8

--------------------------------------------------------------------------------




5.12    Anti-Money Laundering and Terrorism Regulations. Borrower: (a) is
familiar with all applicable Anti-Terrorism Laws; (b) acknowledges that its
transactions are subject to applicable Anti-Terrorism Laws; (c) will comply in
all material respects with all applicable Anti-Terrorism Laws, including, if
appropriate, the USA Patriot Act; (d) acknowledges that Lender's performance
hereunder is also subject to Lender's compliance with all applicable
Anti-Terrorism Laws, including the USA Patriot Act; (e) acknowledges that its
Affiliates are not Blocked Persons; (f) acknowledges that Lender will not
conduct business with any Blocked Person; (g) will not (i) conduct any business
or engage in any transaction or dealing with any Blocked Person, including,
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any Property or interests in
Property blocked pursuant to Executive Order No. 13224 or other Anti-Terrorism
Law, or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law; (h) shall provide to Lender all such information about
Borrower's ownership, officers, directors, business structure and, to the extent
not prohibited by applicable law or agreement, customers, as Lender may
reasonably require; and (i) will take such other action as Lender may reasonably
request in connection with Lender's obligations described in clause (d) above.


5.13    Tax Returns. Borrower has filed all Federal, state and local tax returns
required to be filed, or has received an extension for such filing from the
appropriate taxing authority, and has paid all taxes shown thereon to be due
including interest and penalties or has provided adequate reserves therefor. No
assessments have been made against Borrower by any taxing authority nor has any
penalty or deficiency been made by any such authority. Except as disclosed in
the Disclosure Schedule no Federal, state or local income tax return of Borrower
is presently being examined by the Internal Revenue Service or any applicable
state or local taxing authority, and the results of any prior examination by the
Internal Revenue Service or any state or local taxing authority is not being
contested by Borrower.


5.14    Litigation. Except as disclosed in the Disclosure Schedule no action or
proceeding at law, in equity or otherwise is pending, or to the knowledge of
Borrower is threatened, by or before any Governmental Unit, or before any
arbitrator or panel of arbitrators (a) against Borrower, (b) to Borrower's
knowledge against any Obligor or Secondary Obligor, if any, or (c) by Borrower
as plaintiff, as counter-claimant or otherwise pursuant to which Borrower has
asserted claims for damages, and Borrower has not, and to Borrower's knowledge
no Obligor or Secondary Obligor, if any, has, accepted liability for any matter
described on the Disclosure Schedule.


5.15    ERISA Matters. The Disclosure Schedule lists all “Employee Benefit
Plans” (as such term is defined in ERISA) offered by Borrower to any of its
employees, officers and directors, and indicates whether any such plan is a
defined benefit pension plan. If any Employee Benefit Plan is a defined benefit
plan: (a) the present value of all accrued vested benefits under such defined
benefit plan (calculated on the basis of the actuarial valuation for the plan)
did not exceed, as of the date of the most recent actuarial valuation for such
defined benefit plan, the fair market value of the assets of such plan allocable
to such benefits, (b) Borrower is not aware of any information as of the date of
the most recent actuarial valuation that would affect the information contained
therein, (c) such defined benefit plan has not incurred an “accumulating funding
deficiency” (as that term is defined in Section 302 of ERISA or Section 412 of
the Code) whether or not waived, or Borrower has made all “minimum required
contributions” (as such term is defined in Section 303 of ERISA or Section 430
of the Code) to such defined benefit plan, (d) no liability to the Pension
Benefit Guaranty Corporation (other than required premiums which have become due
and payable, all of which have been paid) has been incurred with respect to such
defined benefit plan, and (e) there has not been any Reportable Event which
presents a risk of termination of the defined benefit plan by the Pension
Benefit Guaranty Corporation. Borrower has not engaged in any transaction that
would subject Borrower to tax, penalty or liability for prohibited transactions
imposed by ERISA or the Code.


5.16    O.S.H.A. Borrower has complied in all Material respects with, and its
facilities, business, leaseholds, equipment and other property are in Material
compliance with, the provisions of the federal Occupational Safety and Health
Act and all rules and regulations promulgated thereunder, and all Federal, state
and local governmental rules, ordinances and regulations similar thereto. There
are no outstanding citations, notices or orders of non-compliance issued to
Borrower or relating to its facilities, business, leaseholds, equipment or other
property under the federal Occupational Safety and Health Act, any rule or
regulation promulgated thereunder, or any similar state or local Governmental
Rules.


5.17    Environmental Matters. Except as disclosed in the Disclosure Schedule,
Borrower is in Material compliance with all Environmental Laws.


5.18    Labor Disputes. There is no pending, or to Borrower's knowledge
threatened, labor dispute which could result in a Material Adverse Change.
 

9

--------------------------------------------------------------------------------


5.19    Location of Bank and Securities Accounts. The Disclosure Schedule lists
all deposit, checking and other bank accounts, and all securities and other
investment accounts, maintained with any financial institution or securities
intermediary and all other similar accounts maintained by Borrower
(collectively, “Bank Accounts”), together with a description thereof.
5.20    Compliance with Laws. Borrower is in Material compliance with all
Governmental Rules applicable to its ownership or use of its Property and the
operation and conduct of its business.


5.21    Capital Structure. Borrower's common stock is registered with the
Securities and Exchange Commission under the Securities Exchange Act of 1934. As
of December 31, 2012, (i) the authorized share capital of Borrower consists of
240,000,00 shares of common stock, par value $.04 per share, (ii) 69,835,387
shares of common stock were issued and outstanding and (iii) 6,429,250 shares of
common stock subject to outstanding stock options granted by Borrower . The
Disclosure Schedule describes (i) the issuance of all shares by Borrower in an
offering exempt from registration under the Securities Act of 1933 since January
1, 2007 including the number of shares so issued and the purchasers thereof and
(ii) all holders of subscriptions, warrants, options, convertible securities,
and other rights (fixed, contingent or otherwise) to purchase or otherwise
acquire Equity Interests, and the number and type of Equity Interests that may
be acquired by each such Person.


5.22    No Other Violations. Borrower is not in violation of any term or
provision of its Charter Documents, and no event or condition or series of
events or conditions has or have occurred or is or are continuing which
constitutes or results in (or would constitute or result in, with the giving of
notice, lapse of time or other condition) (a) a breach of, or a default under,
Borrower's Charter Documents or any agreement, undertaking or instrument to
which Borrower is a party or by which it or any of the Collateral may be
affected, or (b) the imposition of any security interest, pledge, lien, charge,
mortgage or other encumbrance on any Collateral.


5.23    Full Disclosure. No information contained in any Loan Document, the
financial statements or any written statement furnished by or on behalf of
Borrower under any Loan Document, or to induce Lender to execute the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.


5.24    Survival of Representations. All representations of Borrower contained
in this Agreement and in the other Loan Documents shall be true, accurate and
complete at the time of Borrower's execution of this Agreement, shall be true,
accurate and complete on the Effective Date, and shall be true and complete on
the date of each Advance and Loan made to Borrower (except any such
representation which is made as of a specified date, which shall be true and
complete as of such date);. Lender's right to bring an action for breach of any
such representation or to exercise any right or remedy under this Agreement or
any other Loan Document based upon the breach of any such representation shall
survive the execution, delivery and acceptance of this Agreement and each other
Loan Document, and the closing of the transactions described in this Agreement
until the Obligations are finally and indefeasibly paid to Lender in cash and
performed in full.


ARTICLE 6.FINANCIAL INFORMATION TO BE DELIVERED TO LENDER.
Borrower covenants and agrees that at all times prior to the final and
indefeasible payment to Lender in cash and performance of the Obligations in
full, Borrower shall deliver to Lender, or shall cause to be delivered to
Lender:
6.1    Borrowing Base Certificates. A satisfactorily completed and Authenticated
certificate in the form of Exhibit B (a “Borrowing Base Certificate”) together
with accompanying sales journals, cash receipts journals and detailed sales
credit reports (a) contemporaneously with each request for an Advance, (b)
weekly (on or before Tuesday of the following week prepared as of the preceding
week end) if no Advance was requested in a calendar week, and (c) monthly
(within fifteen (15) calendar days after the end of each calendar month,
prepared as of the end of such month). In addition, Borrower shall provide to
Lender with each Borrowing Base Certificate a report showing in reasonable
detail all sales to Account Debtors (i) on consignment or on approval, under all
bill and hold, guaranteed sale, sale or return, billing in advance of shipment,
and other “pre-billing” arrangements, and (ii) under all payment plans,
scheduled installment plans, extended payment terms or on any other repurchase
or return basis. On Lender's request, Borrower shall also furnish to Lender
copies of invoices to customers and related shipping and delivery receipts or
warehouse receipts for all Inventory covered by each such invoice.


6.2
A/R and A/P Aging. (a)(i) Weekly (on or before Tuesday of the following week
prepared as of the preceding week end), and (ii) monthly (within fifteen (15)
calendar days after the end of each calendar month, prepared as of the end of
such month), a schedule of Borrower's accounts receivable identifying all
Eligible Receivables and the aging thereof by open invoice of each customer of
Borrower and a preliminary schedule of Borrower's accounts payable and the aging
thereof, all certified as to accuracy by the Chief Financial Officer of
Borrower.

    
(b) Contemporaneous with the delivery of the monthly financial statements
required by Section 6.5, a final schedule of Borrower's accounts payable and the
aging thereof, certified as to accuracy by the Chief Financial Officer of
Borrower.

10

--------------------------------------------------------------------------------




6.3    Ineligible Receivables. Monthly (within fifteen (15) calendar days after
the end of each calendar month, prepared as of the end of such month) a report
showing Borrower's Receivables that are not Eligible Receivables.


6.4    Annual Financial Statements; Compliance Certificates. Within ninety (90)
calendar days after the close of each Fiscal Year, a copy of the annual
consolidated financial statements of Borrower and its subsidiaries prepared in
accordance with GAAP and audited by an independent registered public accountant
in accordance with GAAP consisting of a balance sheet and statements of
operations, shareholders' equity and cash flow, acceptable to Lender in its
reasonable discretion, together with a satisfactorily completed and
Authenticated Compliance Certificate in the form of Exhibit C (a “Compliance
Certificate”) prepared as of and for the end of such Fiscal Year. If Borrower's
independent registered public accountant has prepared footnotes to accompany any
such financial statements, Borrower shall deliver such footnotes to Lender
contemporaneously with Borrower's delivery of the associated financial
statements to Lender. The financial statements delivered to Lender pursuant to
this Section 6.4 shall fairly present Borrower and its subsidiaries' financial
condition and results of operations as of the dates and for the periods covered,
and shall not contain any Material misstatements.


6.5    Monthly Financial Statements; Compliance Certificates. Within thirty (30)
calendar days after the end of each calendar month (commencing after the month
ending March 31, 2013) consolidated financial statements of Borrower and its
subsidiaries consisting of balance sheets and statements of operations and cash
flow, prepared by management of Borrower as of and for the end of such calendar
month substantially in accordance with GAAP (except for the absence of footnotes
and quarterly and year-end adjustments), together with a satisfactorily
completed and Authenticated Compliance Certificate prepared as of and for the
end of such calendar month. The financial statements delivered to Lender
pursuant to this Section 6.5 shall fairly present Borrower and its subsidiaries'
financial condition and results of operations as of the dates and for the
periods covered, and shall not contain any Material misstatements.


6.6    Projections. No later than thirty (30) calendar days prior to the end of
each Fiscal Year, preliminary monthly financial projections for the next Fiscal
Year and preliminary annual projections for each succeeding Fiscal Year ending
on or prior to the Revolving Credit Termination Date, in form satisfactory to
Lender.


6.7    Customer and Vendor Lists. On each June 30 and December 31 a list of all
of Borrower's customers and vendors, including the addresses, telephone and
facsimile numbers of each of such customers and vendors as of such date.


6.8    Insurance. Annually, no later than thirty (30) calendar days prior to the
renewal date of each of Borrower's insurance policies, evidence of insurance
with respect to such insurance in form and content satisfactory to Lender and
otherwise in compliance with Section 7.5 of this Agreement, together with the
original insurance policy.


6.9    Tax Returns. Annually, within ten (10) calendar days of filing, copies of
Borrower's federal income tax returns and notices of filings of Borrower's state
income tax returns, and, if requested by Lender, copies of Borrower's state
income tax returns.


6.10    Other Information. Such other information relating to the financial
condition of Borrower, or any Property or Collateral of Borrower in, on or
respect to which Lender may have a security interest, pledge, lien, charge,
mortgage or other encumbrance, as Lender may from time to time reasonably
request.


ARTICLE 7.AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that at all times prior to the final and
indefeasible payment to Lender in cash and performance of the Obligations in
full, Borrower shall:
7.1    Use of Loan Proceeds. Use all proceeds of Advances to refinance existing
Indebtedness of Borrower and for Borrower's working capital purposes and for
capital expenditures by Borrower.


7.2    Business and Existence; Trade Names. Preserve and maintain Borrower's
separate existence and rights, privileges and franchises, and except for trade
names described in the Disclosure Schedule transact business in Borrower's own
name and invoice all of Borrower's Receivables in Borrower's own name.

11

--------------------------------------------------------------------------------




7.3    Taxes. Pay and discharge all taxes, assessments, charges, levies and
encumbrances imposed upon Borrower, Borrower's income or Borrower's profits or
upon any Property of Borrower by any Governmental Unit prior to the date on
which penalties attach thereto, except where the same is being contested by
Borrower in good faith by appropriate proceedings being diligently conducted and
either (a) Reserves for such amounts have been established by Lender or (b) an
adequate cash reserve has been established by Lender and maintained by Borrower
in a Deposit Account subject to the control of Lender.


7.4    Compliance with Laws. Comply in all Material respects with all
Governmental Rules applicable to Borrower including, without limitation, all
laws and regulations regarding the collection, payment and deposit of employees'
income, unemployment and Social Security taxes, all Environmental Laws and all
applicable provisions of ERISA and the Code, and any other applicable laws,
rules or regulations relating to the compensation of employees and funding of
employee pension plans.


7.5    Maintain Properties; Insurance. (a) Maintain its Properties in good
condition and repair at all times, (b) preserve its Properties from loss,
damage, or destruction of any nature whatsoever, and (c) keep all of its
Properties insured with insurance companies licensed to do business in the State
where such Property is located against loss or damage by fire or other risk
under extended coverage endorsement and against theft, burglary, and pilferage
together with such other hazards, and in such amounts, as Lender may from time
to time reasonably request. Borrower shall deliver to Lender each policy of
insurance covering any Property and certificates of insurance containing
endorsements in form satisfactory to Lender naming Lender as lender loss payee,
additional insured and such other beneficiary designations as required by
Lender, and providing that the insurance shall not be canceled, amended or
terminated except upon thirty (30) calendar days' prior written notice to
Lender. Lender shall retain all Proceeds of insurance received by Lender for
application to the payment of all or any portion of the Obligations as Lender
may determine in Lender's sole discretion.


7.6    Business Records. Keep adequate records and books of account with respect
to Borrower's business activities in which proper entries are made in accordance
with sound bookkeeping practices reflecting all financial transactions of
Borrower. Borrower shall maintain full, accurate and complete Records respecting
Receivables, Inventory (including a perpetual inventory reporting system), and
all other Collateral at all times. Borrower shall maintain all of its Bank
Accounts as set forth on the Disclosure Schedule. Borrower shall cause all of
its invoices to be printed and to bear consecutive numbers, and to issue its
invoices in such consecutive numerical order.


7.7    Delivery of Documents and Instruments. Appropriately endorse and
immediately deliver to Lender all notes, trade acceptances, Instruments and
Documents included in or evidencing the Proceeds of any Receivables, and all
Documents of title and Chattel Paper, whether or not negotiable, covering any
Inventory. Borrower acknowledges that Borrower waives protest regardless of the
form of the endorsement on any note, trade acceptance, Instrument, Document,
Document of title or Chattel Paper delivered to Lender.


7.8    Name Change; Organizational Change; Creation of Affiliates. Provide
Lender with not fewer than thirty (30) calendar days' notice in an Authenticated
Record prior to any proposed (a) change in Borrower's state of organization or
organizational structure, (b) change of Borrower's name, (c) use of any trade
name or fictitious name, “d/b/a” or other similar designation, (d) creation of
any Affiliate under the control of Borrower, or (e) transaction or series of
transactions pursuant to which Borrower would become an Affiliate under the
control of any other Person.


7.9    Change of Offices; Records. Provide Lender with not fewer than thirty
(30) calendar days' notice in an Authenticated Record prior to any change of
Borrower's chief executive office or any office where Borrower maintains its
Records (including computer printouts and programs) with respect to Receivables
or any other Collateral.


7.10    Change of Fiscal Year.
Provide Lender with not fewer than ninety (90) calendar days' notice in an
Authenticated Record prior to any change of Borrower's Fiscal Year.
7.11    Access to Books and Records. Provide Lender with access to Borrower's
books and Records and permit Lender to copy and inspect such books and Records
all as Lender may request to enable Lender to monitor the Loans and the
Collateral. Lender may examine and inspect the Inventory, Equipment or other
Collateral and may examine, inspect and copy all books and Records with respect
thereto at any time during Borrower's normal business hours (a) in the absence
of a Default or Event of Default, upon reasonable notice to Borrower, and (b)
following the occurrence and during the continuation of a Default or Event of
Default, without notice.

12

--------------------------------------------------------------------------------




7.12    Solvency. Continue to be Solvent.\


7.13    Notice to Lender.
Provide Lender with immediate telephonic notice (followed by notice in an
Authenticated Record) after becoming aware of any of the following:
(a)the happening of any event, occurrence or condition, or series of events,
occurrences or conditions, that would cause any representation contained in
ARTICLE 5 to be untrue, inaccurate or misleading;
(b)the existence of a Default or an Event of Default;


(c)the happening of any event, occurrence or condition, or series of events,
occurrences or conditions, that has resulted in, or that may reasonably be
expected to result in, a Material Adverse Change;


(d)any dispute that may arise between Borrower and any Governmental Unit,
including any action relating to any tax liability of Borrower, in connection
with which Borrower would be liable (as damages, penalties, fines, costs or
expenses, or any combination of the foregoing) for a Material amount if
adversely determined;


(e)any labor controversy resulting in or threatening to result in a strike or
work stoppage against Borrower in connection with which Borrower would suffer
Material damages;


(f)any proposal by any Governmental Unit to acquire any Material Property of
Borrower;


(g)the location of any Collateral (other than Inventory in amounts that are not
Material in the aggregate) other than at Borrower's place(s) of business as
described in the Disclosure Schedule;


(h)any cancellation, non-renewal, acceleration, draw upon, termination or other
event (as applicable) with respect to any letter of credit, bond, note or other
financial accommodation in a Material face amount or Material principal amount
issued or made to, or in favor of, any other Person, for which Borrower has
agreed to or is obligated to repay, or to reimburse or indemnify the issuer
thereof, the creditor with respect thereto or any other Person, in whole or in
part (a “Third Party Obligation”), whether such obligation of Borrower arises by
reason of the extension of credit, the opening, guaranteeing or confirming of a
letter of credit, any loan, guaranty, indemnification, or any other manner,
whether direct or indirect (including if acquired by purchase, assignment or
otherwise), absolute or contingent;


(i)the commencement of any litigation, suit, action or proceeding, at law or in
equity (i) against Borrower as defendant, co-defendant, third party defendant or
otherwise, involving money or Property of a Material amount, or (ii) by Borrower
as plaintiff, as counter-claimant or otherwise pursuant to which Borrower has
asserted claims for damages of a Material amount;


(j)if any Proceeds of Receivables shall include, or any of the Receivables shall
be evidenced by, notes, trade acceptances or Instruments or Documents, or if any
Inventory is covered by any Certificate of Title or Chattel Paper, whether or
not negotiable; and


(k)any damage to or destruction of any Collateral in a Material amount, or the
happening of any event, occurrence or condition, or series of events,
occurrences or conditions, that has caused, or that may cause, a Material loss
or depreciation in the value of any Collateral or a Material loss or decline in
the value of insured Property or the existence of an event justifying a Material
claim under any insurance; provided however, the provisions of this paragraph
(k) shall not apply to (i) obsolete, worn out or surplus Property, (ii)
Equipment replaced in the ordinary course of Borrower's business as conducted on
the Effective Date, and (iii) Inventory disposed of in the ordinary course of
Borrower's business as conducted on the Effective Date.

13

--------------------------------------------------------------------------------




7.14    Amendment to Operating Agreements.
Within thirty (30) days after the Effective Date, deliver to Lender an
amendment, in form and substance reasonably satisfactory to Lender, to the
operating agreement of (a) Heritage Labs, to reflect that its sole owner is
Borrower and that it is authorized to execute and deliver the Guaranty, and (b)
Hooper Distribution, to provide that its membership interests are represented by
certificates, and, in each case, to permit Lender to sell the membership
interests in each applicable limited liability company in connection with any
enforcement of Lender's rights under Section 10 of each Pledge Agreement, each
such amendment to be duly executed by Heritage Labs and Hooper Distribution,
respectively, and Borrower as the sole member of Heritage Labs or Hooper
Distribution, respectively.
ARTICLE 8.NEGATIVE COVENANTS.
Borrower covenants and agrees that at all times prior to the final and
indefeasible payment to Lender in cash and performance of the Obligations in
full, Borrower shall not:
8.1    Indebtedness. Create, incur, assume or suffer to exist, voluntarily or
involuntarily, any Indebtedness, except (i) Obligations to Lender, (ii) trade
debt incurred in the ordinary course of Borrower's business as conducted on the
Effective Date; (iii) purchase money financing and equipment leases with a
principal amount not to exceed either individually or in the aggregate Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in any Fiscal Year; (iv)
existing Indebtedness described on the Disclosure Schedule, and (v) extensions,
renewals and replacements of any Indebtedness described in clauses (ii) through
(iv), inclusive, of this Section 8.1 in an amount that does not exceed, in the
aggregate, the sum of the outstanding principal amount thereof, any accrued fees
and interest thereon, and any fees and expenses incurred in connection
therewith.


8.2    Mergers; Consolidations; Acquisitions. Enter into any transaction or
series of transactions that directly or indirectly would constitute a merger,
consolidation, reorganization or recapitalization with any other Persons, except
that any subsidiary of Borrower may be merged into or consolidated with or
liquidated into Borrower so long as (i) Borrower is the surviving business
entity and (ii) no Event of Default exists or would exist after giving effect to
such merger, consolidation or liquidation; take any action in contemplation of
dissolution or liquidation; conduct any part of its business through any
Affiliate or other Person (it being understood that the Guarantors may continue
to conduct the business conducted by them as of the Effective Date); or acquire
substantially all of the Equity Interests or assets of any Person, whether by
merger, consolidation, purchase of equity interests or otherwise, except that
Borrower may acquire substantially all or any of the assets or Equity Interests
of a subsidiary.


8.3    Change of Management; Change of Control.
(a) At any time permit a majority of the members of the board of directors of
Borrower to consist of Persons who were not members of such board of directors
on the date hereof or who were either not nominated by such members or not
appointed by members so nominated;
(b)Permit any person other than Ransom J. Parker to be elected President and
Chief Executive Order of Borrower or to assume or otherwise be granted with the
powers and duties of the President and Chief Executive Officer of Borrower as
existing on the date of this Agreement without the prior consent of Lender in an
Authenticated Record; or
(c)permit any person other than Michael Shea to be elected Chief Financial
Officer of Borrower or to assume or otherwise be granted with the powers and
duties of the Chief Financial Officer of Borrower as existing on the date of
this Agreement without the prior consent of Lender in an Authenticated Record.


8.4    Sale or Disposition. Sell or otherwise dispose of all or any Collateral
or other Property, or grant any Person an option to acquire any Collateral or
other Property, except for (a) obsolete, worn out or surplus Property disposed
of in the ordinary course of Borrower's business as conducted on the Effective
Date, (b) Equipment replaced in the ordinary course of Borrower's business as
conducted on the Effective Date, (c) Inventory sold in the ordinary course of
Borrower's business as conducted on the Effective Date, (d) Equity Interests of
any of Borrower's subsidiaries which are transferred to Borrower or a Guarantor
and (e) any loans or advances permitted by Section 8.15 of this Agreement and
investments permitted pursuant to Section 8.16 of this Agreement.

14

--------------------------------------------------------------------------------




8.5    Real Property Defaults. Permit any landlord, mortgagee, trustee under any
Material deed of trust, warehouseman, bailee or lienholder to declare a default
under any Material lease, mortgage, deed of trust, warehousing or bailee
agreement or lien on real estate owned or leased by Borrower or in which
Borrower maintains any Collateral, which default remains uncured after the
lesser of (a) any stated cure period, or (b) a period of thirty (30) days from
its occurrence, unless such default is being contested by Borrower in good faith
by appropriate proceedings being diligently conducted and Reserves for such
amounts have been established by Lender and have been maintained by Borrower.


8.6    Liens and Encumbrances. Grant, permit or suffer to exist the imposition
of any security interest, pledge, lien, charge, mortgage or other encumbrance on
any Collateral (collectively, “liens”), except (a) liens in favor of Lender, (b)
liens described in the Disclosure Schedule, and (c) Permitted Liens.


8.7    Dividends and Distributions; Payment of Indebtedness. (a) Pay any cash
dividends or profits to any current or former holder of its Equity Interests,
(b) make any distribution or return of capital in cash or other Property to any
current or former holder of its Equity Interests, (c) make any payment or
distribution in cash or other Property to any current or former holder of its
Equity Interests in connection with any direct or indirect redemption or
purchase of Equity Interests entered into on or prior to the date hereof, (d)
directly or indirectly purchase or redeem any of its Equity Interests, or retire
any of its Equity Interests, or take any action which would have an effect
equivalent to any of the foregoing, or (e) pay any principal, interest, or other
amount in connection with any Indebtedness (other than the Obligations) not
permitted pursuant to Section 8.1.


8.8    Guaranties; Contingent Liabilities. Assume, guarantee, endorse,
contingently agree to purchase, assume or otherwise become liable for the
Indebtedness of any Person (or suffer the incurrence of any such Indebtedness),
except by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of Borrower's business as conducted
on the Effective Date.


8.9    Removal of Collateral. Remove, or cause or permit to be removed, any of
the Collateral from the premises where such Collateral is currently located and
described in the Disclosure Schedule, except (a) for sales of Inventory in the
ordinary course of Borrower's business as conducted on the Effective Date, (b)
dispositions of worn-out, obsolete or surplus Equipment in the ordinary course
of Borrower's business as conducted on the Effective Date, and (c) off-site
repairs of Equipment in the ordinary course of Borrower's business as conducted
on the Effective Date.


8.10    Transfer of Notes or Accounts. (a) Sell, assign, transfer, or otherwise
dispose of any Account, or any Chattel Paper, Letter-Of-Credit Rights,
promissory note or other Instrument payable to Borrower or evidencing any
Account, or (b) accept or negotiate any discount on any Account, promissory note
or other Instrument payable to Borrower except in the ordinary course of
Borrower's business as conducted on the Effective Date.


8.11    Settlements. Compromise, settle or adjust any Material claim relating to
any Collateral except in the ordinary course of Borrower's business as conducted
on the Effective Date.


8.12    Change of Business. Cause or permit a change in the nature of its
business as conducted on the Effective Date.


8.13    Change of Accounting Practices. Change its accounting principles or
practices as in effect on the Effective Date in any respect, except for changes
in accounting principles as may be required by changes in GAAP or by the rules
or regulations of the Securities and Exchange Commission or interpretations of
or guidance with respect thereto by the staff of such Commission, in each case
for which Borrower has provided prior written notice to Lender in an
Authenticated Record.


8.14    Inconsistent Agreement. Enter into any agreement that would be violated
by the payment or performance of the Obligations or Borrower's other liabilities
and obligations under this Agreement or any other Loan Document.

15

--------------------------------------------------------------------------------




8.15    Loan or Advances; Personal Expenses. Make any loans or advances to any
Person, or make any payments or pay any liabilities, costs or expenses, of or on
behalf of any other Person (collectively, “third party expenses”), whether such
third party expenses have arisen or have been incurred on or prior to the date
of this Agreement, or arise or are incurred after the date hereof, except for
(a) advances for or reimbursements of business-related expenses incurred by
directors, officers or employees of Borrower in the ordinary course, including
but not limited to business expenses for food, lodging, travel and credit card
charges, (b) advances to independent examination contractors not to exceed
$200,000 in the aggregate outstanding at any time, and (c) loans or advances to
any Guarantor so long as (i) no Default or Event of Default has occurred and is
continuing, (ii) the amount of the Borrowing Capacity less the aggregate amount
of the Obligations outstanding after giving effect to such loans or advances is
not less than $2,000,000, (iii) such loans or advances (other than loans or
advances in the form of the payment, on behalf of a Guarantor, of general and
administrative expenses incurred by or allocable to such Guarantor) are
evidenced by a promissory payable by such Guarantor to Borrower, the original of
which, together with a an undated note power therefor executed by Borrower in
blank, has been delivered to Lender, and (iv) the aggregate amount of all loans
and advances by Borrower to the Guarantors, together with the aggregate amount
of all investments made by Borrower in the Guarantors and the amount of all
payments and distributions made by Borrower to the Guarantors on account of
loans made by the Guarantors to Borrower, does not exceed $500,000 in any
calendar year.


8.16    Investments. Make any investment in any Person or Affiliate after the
Effective Date, whether in the form of equity interests (including, but not
limited to, subscriptions, warrants, options or other rights convertible into
equity interests), Indebtedness (including Indebtedness that is convertible into
equity interests), any combination of equity interests and Indebtedness, or
otherwise, except (a) Permitted Investments and (b) investments in Equity
Interests in the Guarantors so long as (i) no Default or Event of Default has
occurred and is continuing, (ii) the amount of the Borrowing Capacity less the
aggregate amount of the Obligations outstanding after giving effect to such
investments is not less than $2,000,000, and (iii) the aggregate amount of all
investments by Borrower in the Guarantors, together with the aggregate amount of
all loans and advances by Borrower to the Guarantors and the amount of all
payments and distributions made by Borrower to the Guarantors on account of
loans made by the Guarantors to Borrower, does not exceed $500,000 in any
calendar year.


8.17    Deposit and Securities Accounts. Open or maintain any deposit, checking,
operating or other bank account, or similar money handling account, with any
bank or other financial institution, or open or maintain any securities account
with any securities intermediary or other financial institution, except for
those accounts identified in the Disclosure Schedule, or close or permit to be
closed any of the accounts listed in the Disclosure Schedule, in each case
without Lender's prior written consent, and then only after Borrower has
implemented control or similar agreements with such bank, securities
intermediary or other financial institution and Lender in form and substance
acceptable to Lender.


8.18    Transactions with Affiliates. Make, enter into or otherwise undertake
any transaction with any Affiliate (other than (i) with a Guarantor as permitted
by Sections 8.2, 8.4, 8.15 or 8.16 or (ii) otherwise as permitted by Section
8.15(a)), if such transaction (a) has not been approved or otherwise consented
to pursuant to the applicable terms of Borrower's Charter Documents, (b) has not
been approved by at least a majority of the disinterested directors of Borrower
entitled to approve or vote on such transaction after being informed of the
material terms of such transaction, and (c) is not at least as favorable to
Borrower as a similar transaction entered into at arms' length with an unrelated
third party.


8.19    Capital Expenditures. Permit Unfunded Capital Expenditures to exceed,
individually or in the aggregate, $2,550,000 in Fiscal Year 2013, $2,700,000 in
Fiscal Year 2014, and $2,700,000 in Fiscal Year 2015.


8.20    EBITDA. Permit EBITDA as of and for:


(a) The Six-(6) consecutive calendar month period ending on June 30, 2013, to be
less than Negative Four Million Two Hundred Sixty-Three Thousand and 00/100
Dollars ($4,263,000.00);


(b) The nine (9) consecutive calendar month period ending on September 30, 2013,
to be less than Negative Six Million Four Hundred Fifteen Thousand and 00/100
Dollars ($6,415,000.00);


(c) The Fiscal Year ending on December 31, 2013, to be less than Negative Four
Million Four Hundred Forty-One Thousand and 00/100 Dollars ($4,441,000.00);


(d) The Twelve (12) consecutive calendar month period ending on March 31, 2014,
to be less than Negative Three Million Nine Hundred Fifty-Six Thousand and
00/100 Dollars ($3,956,000.00);



16

--------------------------------------------------------------------------------


(e) The Twelve (12) consecutive calendar month period ending on June 30, 2014,
to be less than Negative Three Million One Hundred Sixty-Six Thousand and 00/100
Dollars ($3,166,000.00);


(f) The Twelve (12) consecutive calendar month period ending on September 30,
2014, to be less than Negative Two Million Four Hundred Forty-Four Thousand and
00/100 Dollars ($2,444,000.00);


(g) The Fiscal Year ending on December 31, 2014, to be less than Negative One
Million Eight Hundred Sixty-Three Thousand and 00/100 Dollars ($1,863,000.00);
and


(h) For each twelve (12) consecutive calendar month period ending on the last
day of each Fiscal Quarter thereafter, to be less than One Hundred Thousand and
00/100 Dollars -- $100,000.00.


ARTICLE 9.EVENTS OF DEFAULT; REMEDIES OF LENDER.
9.1    Events of Default. The happening of any of the following events,
occurrences or conditions, or series of events, occurrences or conditions, shall
be an “Event of Default” (collectively, “Events of Default”) under this
Agreement:
(a)Borrower shall fail to pay the amount of any Obligation (whether principal,
interest, costs, charges, expenses, or otherwise) in full when due pursuant to
the terms of this Agreement or any other Loan Document; or


(b)any representation contained in ARTICLE 5 of this Agreement, or any
representation or certification contained in any certificate, document or
instrument delivered to Lender pursuant to ARTICLE 6 of this Agreement, shall
have been inaccurate when made by Borrower or shall have been otherwise
breached; or


(c)Borrower shall fail to comply with any provision, term, covenant or condition
contained in ARTICLE 6, ARTICLE 7 (other than Sections 7.3, 7.4, 7.6 and 7.7
hereof) or ARTICLE 8 (other than Sections 8.6 and 8.8 hereof with respect only
to liens and contingent liabilities that Borrower permits or suffers to exist or
to be incurred) of this Agreement; or


(d)other than with respect to the provisions, terms, covenants and conditions
specified in Section 9.1(c), Borrower shall fail to comply with any provision,
term, covenant, or condition contained in this Agreement, and such failure
continues (i) in the case of Sections 7.3 and 7.4 hereof and Sections 8.6 and
8.8 hereof (with respect only to liens and contingent liabilities that Borrower
permits or suffers to exist or to be incurred), for a period in excess of ten
(10) calendar days after the date that Borrower failed to comply with such
provision, term, covenant or condition, respectively, and (ii) otherwise, for a
period in excess of ten (10) Banking Days after the date that Borrower failed to
comply with such provision, term, covenant or condition, respectively; or


(e)the occurrence of any “default” or “event of default” under any other Loan
Document (as such terms are defined in the respective Loan Document), after
taking into consideration any applicable period of grace, notice and/or cure as
provided for in such Loan Document, if any; or


(f)Borrower shall (i) cease to be Solvent, (ii) make an assignment for the
benefit of its creditors, (iii) call a meeting of its creditors to obtain any
general financial accommodation, (iv) suspend business, or (v) commence any case
under any provision of the Bankruptcy Code including provisions for
reorganizations or Borrower takes any action in furtherance of the foregoing; or


(g) (i) if any case under any provision of the Bankruptcy Code, including
provisions for reorganizations, shall be commenced against Borrower and such
case remains undismissed, undischarged or unbonded for a period of sixty (60)
calendar days from the date of commencement, or (ii) if a receiver, trustee or
equivalent officer shall be appointed for all or any of the Collateral, of
Borrower's other Property or of any Guarantor's Property which results in the
entry of an order for relief or such adjudication or appointment; or


(h)if Borrower's independent public accountants shall refuse to deliver to
Lender any financial statement required by this Agreement within thirty (30)
calendar days of the due date thereof; or

17

--------------------------------------------------------------------------------


(i)if any federal or state tax lien is filed or recorded against Borrower and is
not bonded or discharged within fifteen (15) calendar days of the date of filing
or recording; or


(j) if a Material judgment shall be entered against Borrower in any action or
proceeding and shall not be stayed, vacated, bonded, paid or discharged within
fifteen (15) calendar days of entry, except a judgment where the claim is fully
covered by insurance and the insurer has accepted full liability therefor in
writing and such writing has been delivered to Lender; or


(k)if, other than with respect to the Obligations (i) any Material Indebtedness
of Borrower shall be declared to be or shall become due and payable prior to its
stated maturity; or (ii) any obligation of Borrower with respect to any Material
Indebtedness shall not be paid or performed as and when the same becomes due; or
(iii) any payment by Borrower with respect to any Material Indebtedness shall be
declared to be or shall become due and payable prior to its stated maturity; or
(iii) there shall occur any event or condition which constitutes an event of
default under any mortgage, indenture, Instrument, agreement or evidence of
Indebtedness relating to any Material Indebtedness of Borrower the effect of
which is to permit the holder or the holders of such mortgage, indenture,
Instrument, agreement or evidence of Indebtedness, or a trustee, agent or other
representative on behalf of such holder or holders, to cause the Indebtedness
evidenced thereby to become due prior to its stated maturity; or


(l)if Borrower becomes obligated to pay any Material amount under any Third
Party Obligation, or any Third Party Obligation is not renewed or replaced on
terms substantially similar to or more favorable to Borrower than the original
Third Party Obligation; or


(m)the occurrence of any Reportable Event that could in Lender's reasonable
discretion result in the termination of any Employee Benefit Plan, or if a
trustee shall be appointed by a United States District Court or other court or
administrative tribunal to administer any Employee Benefit Plan, or if the
Pension Benefit Guaranty Corporation shall institute proceedings to terminate
any Plan or to appoint a trustee to administer any Employee Benefit Plan; or


(n)the occurrence of any Material Adverse Change.


9.2    Continuation of Events of Default. For purposes of this Agreement, an
Event of Default shall be deemed to be continuing from the date of occurrence of
such Event of Default until the earlier of (a) the date, if any, Lender waives
such Event of Default in writing, or (b) the date that Borrower cures such Event
of Default to Lender's satisfaction in Lender's sole discretion.


9.3    Rights and Remedies with Respect to Loans and Advances.


(a) Termination of Lending Obligations. Upon the occurrence and during the
continuation of an Event of Default Lender may, in Lender's sole discretion (i)
terminate any or all Loans and correspondingly terminate its obligations to
otherwise lend to or extend credit to Borrower under this Agreement, under any
Note and/or any other Loan Document, without prior notice to Borrower, and/or
(ii) increase the amount of interest payable on any Loan to the applicable
Default Rate, and/or (iii) increase all fees payable to Borrower under this
Agreement that may be increased upon the occurrence of an Event of Default,
and/or (iv) demand payment in full of all or any portion of the Obligations or
any Note (whether or not payable on demand prior to such Event of Default),
and/or (v) take all other and further actions and avail itself of any and all
rights and remedies available to Lender under this Agreement, any other Loan
Document, under law or in equity.

18

--------------------------------------------------------------------------------


(b) Obligations Immediately Due. Notwithstanding the provisions of Section
9.3(a) immediately above, upon the occurrence of any Event of Default described
in Section 9.1(f) or Section 9.1(g), without notice, demand or other action by
Lender (i) all of Borrower's Obligations to Lender shall immediately become due
and payable whether or not payable on demand prior to such Event of Default, and
(ii) all interest payable on the Obligations shall increase to the applicable
Default Rate, and (iii) all fees payable to Borrower under this Agreement that
may be increased upon the occurrence of an Event of Default shall increase to
their applicable amount after an Event of Default, and (iv) Lender may take all
other and further actions and avail itself of any and all rights and remedies
available to Lender under this
Agreement, any other Loan Document, under law or in equity.


9.4    Rights and Remedies with Respect to Collateral. Without limiting any
rights or remedies Lender may have pursuant to this Agreement, under applicable
law or otherwise, and in addition to all rights and remedies granted to Lender
as a Secured Party in the UCC, upon the occurrence and during the continuation
of an Event of Default:


(a) Notification of Account Debtors. (i) Lender may notify Account Debtors of
Lender's security interest in and to Accounts and Receivables and direct Account
Debtors to make payment directly to Lender without notice to, consent of, or any
other action by Borrower, or (ii) Borrower, at the request of Lender, shall
notify Account Debtors of Lender's security interest in Borrower's Accounts and
Receivables and direct Account Debtors to make payment directly to Lender.
Borrower hereby authorizes Account Debtors to make payments directly to Lender
and to rely on notice from Lender without further inquiry. Lender may on
Borrower's behalf endorse all items of payment received by Lender that are
payable to Borrower for the purposes described above.


(b) Collections; Modifications of Terms. Lender may but shall be under no
obligation to (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to Lender; (ii) demand, sue for, collect and
give receipts for and take all necessary or desirable steps to collect any
Collateral or Proceeds in its or Borrower's name, and apply any such collections
against the Obligations in such amounts and in such order as Lender determines
in Lender's sole discretion; (iii) take control of any Collateral and any cash
and non-cash Proceeds of any Collateral; (iv) enforce, compromise, extend,
renew, settle or discharge any rights or benefits of Borrower with respect to or
in and to any Collateral, or deal with the Collateral as Lender may deem
advisable; and (v) make any compromises, exchanges, substitutions or surrenders
of Collateral Lender deems necessary or proper in its reasonable discretion,
including without limitation, extending the time of payment, permitting payment
in installments, or otherwise modifying the terms or rights relating to any of
the Collateral, all of which may be effected without notice to, consent of, or
any other action of Borrower and without otherwise discharging or affecting the
Obligations, the Collateral or the security interests granted to Lender under
this Agreement or any other Loan Document.


(c) Insurance. Lender may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and
Borrower's name any checks or drafts constituting Proceeds of insurance. Any
Proceeds of insurance received by Lender may be applied by Lender against
payment of all or any portion of the Obligations as Lender may elect in its
reasonable discretion.


(d) Possession and Assembly of Collateral. Lender may take possession of the
Collateral and/or without removal render Borrower's Equipment unusable. Upon
Lender's request, Borrower shall assemble the Collateral and make it available
to Lender at a place or places to be designated by Lender that is reasonably
convenient to Lender and Borrower.


(e) Set-off. Lender may and without any notice to, consent of or any other
action by Borrower (such notice, consent or other action being expressly
waived), set-off or apply (i) any and all deposits (general or special, time or
demand, provisional or final) at any time held by or for the account of Lender,
and/or (ii) any Indebtedness at any time owing by Lender or any Affiliate of
Lender or any participant in the Loans to or for the credit or the account of
Borrower, to the repayment of the Obligations irrespective of whether any demand
for payment of the Obligations has been made.

19

--------------------------------------------------------------------------------




(f) Disposition of Collateral.


(i)Sale, Lease, etc. of Collateral. Lender may, without demand, advertising or
notice, all of which Debtor hereby waives (except as the same may be required by
the UCC or other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as are commercially reasonable (within the meaning of
the UCC) (A) sell, lease, license or otherwise dispose of any and all
Collateral, and/or (B) deliver and grant options to a third party to purchase,
lease, license or otherwise dispose of any and all Collateral. Lender may sell,
lease, license or otherwise dispose of any Collateral in its then-present
condition or following any preparation or processing deemed necessary by Lender
in its reasonable discretion. Lender may be the purchaser at any such public
sale or other disposition of Collateral, and in such case Lender may make
payment of all or any portion of the purchase price therefor by the application
of all or any portion of the Obligations due to Lender to the purchase price
payable in connection with such sale or disposition. Lender may, if it deems it
reasonable, postpone or adjourn any sale or other disposition of any Collateral
from time to time by an announcement at the time and place of the sale or
disposition to be so postponed or adjourned without being required to give a new
notice of sale or disposition; provided, however, that Lender shall provide
Debtor with written notice of the time and place of such postponed or adjourned
sale or disposition. Borrower hereby acknowledges and agrees that Lender's
compliance with any requirements of applicable law in connection with a sale,
lease, license or other disposition of Collateral will not be considered to
adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.


(ii)Application of Disposition Proceeds. Borrower shall be obligated for, and
the Proceeds of any sale, lease, license or other disposition of Collateral
pursuant to this paragraph (f) shall be applied (A) first to the costs of
retaking, holding, preparing for disposition, processing, and disposing of
Collateral, including the fees and disbursements of attorneys, auctioneers,
appraisers, consultants and accountants employed by Lender in connection with
the foregoing, and then (B) to the payment of the Obligations in whatever order
Lender may elect. Borrower shall remain liable for all amounts of the
Obligations remaining unpaid as a result of any deficiency of the Proceeds of
the sale, lease, license or other disposition of Collateral after such Proceeds
are applied as provided in the foregoing sentence. Lender shall pay any Proceeds
of the sale, lease, license or other disposition of Collateral remaining after
application as provided in clause (A) and (B), above, in accordance with the
applicable provisions of the UCC.


(iii)Warranties; Sales on Credit. Lender may sell, lease, license or otherwise
dispose of the Collateral without giving any warranties and may specifically
disclaim any and all warranties, including but not limited to warranties of
title, possession, merchantability and fitness. Debtor hereby acknowledges and
agrees that Lender's disclaimer of any and all warranties in connection with a
sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any such disposition of the
Collateral. If Lender sells, leases, licenses or otherwise disposes of any of
the Collateral on credit, Borrower will be credited only with payments actually
made by the recipient of such Collateral and received by Lender and applied to
the Obligations. If any Person fails to pay for Collateral acquired pursuant to
this paragraph (f) on credit, Lender may re-offer the Collateral for sale,
lease, license or other disposition.


(g) Election of Remedies for Non-Collateral Property. Notwithstanding Lender's
security interest in and to the Collateral, to the extent that the Obligations
are now or are hereafter secured by any Property other than the Collateral, or
by the guaranty, endorsement, assets or Property of any other Person, Lender
shall have the right in Lender's sole discretion to determine which rights,
security, security interests, liens, charges, encumbrances and/or remedies
Lender may at any time pursue, foreclose upon, relinquish, subordinate, modify
or take any other action with respect to, without in any way impairing,
modifying or affecting any of Lender's other rights, security, security
interests, liens, charges, encumbrances and/or remedies with respect to such
Property, or any of Lender's rights or remedies under this Agreement or any
other Loan Document.


(h) Lender's Obligations. Borrower agrees that Lender shall not have any
obligation to preserve rights to any Collateral against prior parties or to
marshal any Collateral of any kind for the benefit of any other creditor of
Borrower or any other Person. Lender shall not be responsible to Borrower for
loss or damage resulting from Lender's failure to enforce its security interests
or collect any Collateral or Proceeds or any monies due or to become due under
the Obligations or any other liability or obligation of Borrower to Lender.

20

--------------------------------------------------------------------------------






(i)Waiver of Rights by Borrower. Except as may be otherwise specifically
provided in this Agreement, Borrower waives, to the extent permitted by law, all
bonds, security or sureties required by any Governmental Rule or otherwise as an
incident to Lender's taking of possession of, or sale, lease, license or other
disposition of, any Collateral. Borrower authorizes Lender, upon the occurrence
of an Event of Default to enter upon any premises owned by or leased to Borrower
where the Collateral is kept, without obligation to pay rent or for use and
occupancy, through self-help, without judicial process and without having first
given notice to Borrower or obtained an order of any court, and peacefully
retake possession thereof by securing at or removing same from such premises.


ARTICLE 10.GENERAL PROVISIONS.


10.1    Rights and Remedies Cumulative. Lender's rights and remedies under this
Agreement (specifically including all rights and remedies of Lender under
ARTICLE 9) shall be cumulative and not alternative or exclusive, irrespective of
any other rights or remedies that may be available to Lender under any other
Loan Document, by operation of law or otherwise, and may be exercised by Lender
at such time or times and in such order as Lender in Lender's sole discretion
may determine, and are for the sole benefit of Lender. Lender's failure to
exercise or delay in exercising any right or remedy shall not (a) preclude
Lender from exercising such right or remedy thereafter, (b) preclude Lender from
exercising any other right or remedy of Lender, or (c) result in liability to
Lender or Lender's Affiliates or their respective members, managers,
shareholders, directors, officers, partners, employees, consultants or agents.


10.2    Reinstatement. The agreements, covenants, liabilities and obligations of
Borrower set forth in this Agreement (including, but not limited to, the final
and indefeasible payment to Lender in cash and performance of the Obligations in
full) shall continue to be effective, or be reinstated, as the case may be, if
at any time any payment in respect of the Obligations is rescinded or must
otherwise be restored or returned by Lender by reason of any bankruptcy,
reorganization, arrangement, composition or similar proceeding or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Borrower or any other Person, or any Property of Borrower
or any other Person, or otherwise, all as though such payment had not been made.


10.3    Successors and Assigns. This Agreement is entered into for the benefit
of the parties hereto and their successors and assigns and shall be binding upon
the parties, their successors and assigns. Lender shall have the right, without
the necessity of any consent, authorization or other action by Borrower, to
sell, assign, securitize or grant participations in all or a portion of Lender's
interest in the Loans to other financial institutions of Lender's choice and on
such terms as are acceptable to Lender in Lender's sole discretion, except that,
so long as no Event of Default has occurred and is continuing, Borrower's
consent shall be required with respect to any such sale, assignment,
securitization or grant by Lender (other than to an Affiliate of Lender or in
connection with the sale of all or substantially all of the portfolio of loans
of Lender of which the Loans are a part) which would cause (a) the amount of the
outstanding Loans or unfunded commitments to make Loans held by or remaining
with Lender hereunder to be less than 50% of all of the outstanding Loans or
unfunded commitments to make Loans hereunder or (b) Lender to cease to have the
sole right to administer this Agreement or to enforce the rights and remedies
provided by ARTICLE 9 or any other rights contemplated by Section 10.1
hereunder. Borrower shall not assign, exchange or otherwise hypothecate any
rights, liabilities or obligations under this Agreement, in whole or in part,
without the prior written consent of Lender, which consent may be granted or
withheld in Lender's sole discretion, and any attempted assignment, exchange or
hypothecation without Lender's written consent shall be void and be of no
effect.


10.4    Notice. Wherever this Agreement provides for notice to any party (except
as expressly provided to the contrary), it shall be given by messenger,
facsimile, certified U.S. mail with return receipt requested, or nationally
recognized overnight courier with receipt requested, effective when either
received or receipt rejected by the party to whom addressed, and shall be
addressed as provided in the Disclosure Schedule, or to such other address as
the party affected may hereafter designate.


10.5    Strict Performance. The failure by Lender at any time to require
Borrower's strict compliance with or performance of any provision of this
Agreement shall not waive, affect, impair or diminish any right of Lender
thereafter to demand Borrower's strict compliance with and performance of such
provision. Any suspension or waiver by Lender of any Default or Event of Default
shall not suspend, waive or affect any other Default or Event of Default,
whether the same is prior or subsequent to such suspension or waiver and whether
of the same or a different type.


10.6    Waiver. Borrower waives presentment, protest, notice of dishonor and
notice of protest with respect to any Document or Instrument on or for which it
may be liable to Lender as maker, endorser, guarantor or otherwise (including
but not limited to this Agreement and each Note).

21

--------------------------------------------------------------------------------




10.7    Construction of Agreement. The parties hereto agree that the terms,
provisions and language of this Agreement were the result of negotiations
between the parties, and, as a result, there shall be no presumption that any
ambiguities in this Agreement shall be resolved against either party. Any
controversy over the construction of this Agreement shall be decided without
regard to events of authorship or negotiation.


10.8    Expenses; Taxes.
(a)Borrower shall reimburse Lender for all expenses incurred by Lender in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, including, without limitation, fees in connection with any bank
account, the Lockbox, the Blocked Account, wire charges, automatic clearing
house fees and other similar costs and expenses incurred by Lender in carrying
out the transactions contemplated by this Agreement.
(b)If, at any time or times prior or subsequent to the Effective Date,
regardless of any of the transactions contemplated by this Agreement are
concluded, or whether or not a Default or an Event of Default then exists,
Lender employs counsel for advice or other representation, incurs legal fees or
expenses, consulting fees or expenses, fees, costs or expenses of external
professionals engaged by Lender, or other out-of-pocket costs or expenses in
connection with: (i) the exercise of any right or remedy of Lender described in
this Agreement or any other Loan Document; (ii) the negotiation and preparation
of this Agreement or any other Loan Document, or any amendment, modification or
restatement of this Agreement or any other Loan Document; (iii) the
administration of this Agreement or any other Loan Document and the transactions
contemplated hereby and thereby; (iv) subject to the limitations set forth in
Section 3.5, periodic field exams or audits and appraisals performed by Lender;
(v) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Lender, Borrower or any other Person) in any way relating to the
Collateral, this Agreement or any other Loan Document or Borrower's business or
affairs; (vi) the establishment, attachment, perfection or protection of any
security interest or lien on the Collateral; (vii) any attempt to enforce any
right or remedy of Lender against Borrower or any other Person who may be
obligated to Lender by virtue of this Agreement or any other Loan Document
including, without limitation, Account Debtors; or (viii) subject to the
limitations set forth in Section 3.5, any attempt to inspect, verify, protect,
preserve, restore, collect, sell, lease, license, liquidate or otherwise dispose
of or realize upon the Collateral; then, in any such event, all reasonable
attorneys' fees arising from such services and all expenses, costs and charges
of such counsel, all fees, costs, expenses and charges of consultants and
professionals engaged by Lender, and all other costs and out-of-pocket expenses
of Lender relating to any of the events or actions described above shall be
payable by Borrower to Lender, and shall be additional Obligations under this
Agreement secured by the Collateral.


(c)Additionally, if any tax, levy or charge (including any intangibles tax,
stamp tax or recording tax) shall be imposed upon or payable by Lender in
connection with the execution or delivery of this Agreement, or the execution,
delivery, issuance or recording of any other Loan Document, or the creation of
any of the Obligations under this Agreement (i) Borrower will pay (or will
promptly reimburse Lender for the payment of) all such taxes, levies and charges
including, but not limited to, any interest and penalties thereon, (ii)
following receipt of notice from Lender regarding the claim for payment of, or
imposition of, any such tax, levy or charge, with the consent of Lender, which
consent may not be unreasonably withheld, conditioned or delayed, Borrower shall
have the right, at its own cost and expense, to contest the imposition of such
tax, levy or charge, and with the consent of the Lender, which consent may not
be unreasonably withheld, conditioned or delayed, to compromise or settle such
claim for such tax, levy or charge and pay the same following such compromise or
settlement, and (iii) in any circumstance described in clause (i) or (ii) above,
Borrower will indemnify, defend and hold Lender harmless from and against any
liability in connection therewith.
(d)Borrower's obligations under this Section 10.8 shall survive termination of
the Loans and the termination of this Agreement.

22

--------------------------------------------------------------------------------




10.9    Interest, Fees and Reimbursements Charged to Revolving Credit. Borrower
agrees that Lender (a) may charge all interest, fees, costs and expenses payable
by Borrower to Lender pursuant to the terms of this Agreement and the other Loan
Documents (including any amount paid by Lender and required to be reimbursed by
Borrower pursuant to the provisions of Section 10.8) to the Revolving Credit,
(b) pay such amounts to Lender from the proceeds of the Revolving Credit, and
(c) treat each such payment as an Advance of the Revolving Credit on the date
the proceeds of an Advance described immediately above are paid to Lender.


10.10    Marketing and Advertising. Borrower hereby authorizes and gives
permission for Lender and Lender's Affiliates to use the legal or fictional
company name, logo, trademark and/or personal quotes in connection with
promotional materials that Lender may disseminate to the public relating to
Lender's relationship with Borrower. Promotional materials may include, but are
not limited to, brochures, video tapes, emails, internet websites, advertising
in newspapers and/or other periodicals, lucites, pictures and photographs.
Lender shall provide Borrower with a copy of promotional materials prepared by
Lender or Lender's Affiliates prior to making such promotional materials
available to the public.


10.11    Waiver of Right to Jury Trial. Borrower and Lender recognize that in
matters related to the Loans and/or this Agreement, and as it may be
subsequently modified and/or amended, either party may be entitled to a trial in
which matters of fact are determined by a jury (as opposed to a trial in which
such matters are determined by a judge, magistrate, referee or other elected or
appointed decider of facts). By executing this Agreement, Lender and Borrower
will give up their respective right to a trial by jury. Borrower and Lender each
hereby expressly acknowledges that this waiver is entered into to avoid delays,
minimize trial expenses, and streamline the legal proceedings in order to
accomplish a quick resolution of claims arising under or in connection with
Agreement, the Loan(s), the Note(s) and the transactions contemplated by this
Agreement.


(a) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, BORROWER
AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT BORROWER OR LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION, ACTION, SUIT OR PROCEEDING, DIRECTLY OR INDIRECTLY, AT ANY TIME
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, ANY LOAN, ANY NOTE,
ANY LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT, BEFORE OR
AFTER MATURITY.
(b) CERTIFICATIONS. BORROWER HEREBY CERTIFIES THAT NEITHER ANY REPRESENTATIVE
NOR AGENT OF LENDER NOR LENDER'S COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, OR IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF ANY LITIGATION,
ACTION SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER. BORROWER
ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATION HEREIN.

23

--------------------------------------------------------------------------------




10.12    Indemnification by Borrower. Borrower hereby covenants and agrees to
indemnify, defend (with counsel selected by Lender) and hold harmless Lender,
Lender's Affiliates and their respective members, managers, directors,
shareholders, officers, partners, employees, attorneys, consultants and agents
(collectively, the “Indemnitees”) from and against any and all claims, damages,
liabilities, costs and expenses (including, without limitation, actual
attorney's fees and expenses and other costs of investigation or defense,
including those incurred upon any appeal), which may be incurred by or asserted
against any Indemnitee (whether for breach of contract, in tort or under any
other theory of liability) in connection with or as a result of credit having
been extended, suspended or terminated under this Agreement or the other Loan
Documents or with respect to the execution, delivery, enforcement, performance
or administration of, or in any other way arising out of relating to, this
Agreement or the other Loan Documents or any other documents or transactions
contemplated by or referred to in this Agreement, or any action or failure to
act with respect to any of the foregoing, including any and all product
liabilities, environmental liabilities, taxes and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents, the correctness, validity or genuineness
of any Instrument or Document that may be released or endorsed to Borrower by
Lender (which shall automatically be deemed to be without recourse to Lender in
any event), the existence, character, quantity, quality, condition, value or
delivery of any Goods purporting to be represented by any such Instruments or
Documents, or any broker's commission, finder's fee or similar charge or fee
payable by Borrower in connection with the Loans and the transactions
contemplated by this Agreement (collectively, the “Indemnified Liabilities”),
except to the extent that any such Indemnified Liability is finally determined
by a court of competent jurisdiction to have resulted from such Indemnitee's
gross negligence or willful misconduct. BORROWER, FOR ITSELF AND FOR ALL
SUCCESSORS, ASSIGNS, THIRD PARTY BENEFICIARIES AND ALL OTHER PERSONS THAT MAY
ASSERT CLAIMS DERIVATIVELY THROUGH SUCH PARTY, HEREBY WAIVES ANY AND ALL CLAIMS
FOR INDEMNIFIED LIABILITIES AGAINST ALL INDEMNITEES EXCEPT TO THE EXTENT THAT
ANY SUCH INDEMNIFIED LIABILITY IS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO BORROWER, ANY
SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR ANY ACT OR FAILURE TO ACT UNDER ANY
POWER OF ATTORNEY OR FOR INDIRECT PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
THAT MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. THE PROVISIONS OF THIS
SECTION 10.12 SHALL SURVIVE TERMINATION OF THE LOANS AND THE TERMINATION OF THIS
AGREEMENT.


10.13    Savings Clause for Indemnification. To the extent that Borrower's
undertaking to indemnify, pay and hold harmless set forth in Section 10.12 above
may be unenforceable because it violates any law or public policy, Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all matters referred to
under Section 10.12.


10.14    Lender's Performance. Lender shall not be responsible for any failure
of any Advance to be credited to any account of Borrower (i) if such failure is
caused by conditions beyond Lender's control including, but not limited to Acts
of God, restrictions of Governmental Units (including the denial or cancellation
of any necessary license, registration or permit), wars, insurrections, or
interruptions of telephone service or internet access caused by a service
provider or resulting from the failure of a service provider's equipment,
software or personnel, and (ii) if such failure is not caused by or due to an
event, occurrence or condition described in clause (i) immediately above, unless
such failure is caused by or due to Lender's gross negligence or willful
misconduct.


10.15    Entire Agreement; Amendments; Lender's Consent. This Agreement
(including the Schedules and Exhibits) constitutes the entire agreement between
Lender and Borrower with respect to the subject matter hereof, and supersedes
all prior and contemporaneous agreements, understandings, inducements or
conditions between Lender and Borrower, whether express or implied, oral or
written, with respect to the subject matter hereof. No amendment or waiver of
any provision of this Agreement, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be
Authenticated by Lender in a Record, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

24

--------------------------------------------------------------------------------




10.16    Cross Default; Cross Collateralization. Borrower hereby acknowledges
and agrees that (a) each other Loan Document and agreement between Borrower and
Lender is hereby amended, to the extent necessary, to provide that a Default or
an Event of Default under this Agreement is a default or event of default,
respectively, under each such Loan Document or agreement, and a default or event
of default under any Loan Document or agreement between Borrower and Lender is a
Default or an Event of Default, respectively, under this Agreement, and (b) the
Collateral secures the final and indefeasible payment to Lender in cash and
performance of the Obligations in full, whether now or hereafter outstanding
under all other Loan Documents and agreements between Borrower and Lender, and
that the Collateral and any other Property of any other Person pledged to Lender
in connection with the transactions contemplated by this Agreement under any
other Loan Document or agreement with Lender secures the final and indefeasible
payment to Lender in cash and performance of the Obligations in full.


10.17    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
instrument.


10.18    Severability of Provisions. Any provision of this Agreement or any of
the other Loan Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement or the other Loan Documents or affecting the validity or
enforceability of such provision in any other jurisdiction.


10.19    Governing Law; Consent To Jurisdiction.


(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF EACH NOTE
DELIVERED PURSUANT HERETO WERE AND ARE DISBURSED FROM THE STATE OF NEW YORK. THE
PARTIES AGREE THAT THE STATE OF NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED ENTIRELY IN SUCH STATE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER
AND BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT OR ANY NOTE ISSUED
BY BORROWER TO LENDER IN CONNECTION HEREWITH, AND THIS AGREEMENT AND EACH SUCH
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED ENTIRELY IN SUCH STATE
WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.

25

--------------------------------------------------------------------------------




(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN THE SOLE OPTION OF
LENDER IN ANY FEDERAL OR STATE COURT LOCATED IN WESTCHESTER COUNTY, NEW YORK, OR
NEW YORK COUNTY, NEW YORK PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW; HOWEVER, LENDER MAY, AT ITS OPTION, COMMENCE ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION TO OBTAIN
POSSESSION OF OR FORECLOSE UPON ANY COLLATERAL, TO OBTAIN EQUITABLE RELIEF OR TO
ENFORCE ANY JUDGMENT OR ORDER OBTAINED BY LENDER AGAINST BORROWER OR WITH
RESPECT TO ANY COLLATERAL, TO ENFORCE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR TO OBTAIN ANY OTHER RELIEF DEEMED APPROPRIATE BY
LENDER, AND LENDER AND BORROWER EACH WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND LENDER AND BORROWER EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER REPRESENTS AND
ACKNOWLEDGES THAT IT HAS REVIEWED THIS CONSENT TO JURISDICTION PROVISION WITH
ITS LEGAL COUNSEL, AND HAS MADE THIS WAIVER KNOWINGLY AND VOLUNTARILY, WITHOUT
COERCION OR DURESS.


10.20    Confidentiality.
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) with the consent of Borrower, (g) to any
assignee or participant or proposed assignee or participant of the Loans or of
any commitment to make Loans hereunder so long as such assignee or participant
agrees to maintain the confidentiality of such Information on terms
substantially similar to those provided under this Section or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to Lender on a non-confidential
basis from a source other than Borrower or any subsidiary of Borrower.
For purposes of this Section, “Information” means all information received from
Borrower relating to Borrower or its subsidiaries, or their respective
businesses or assets, other than any such information that is available to
Lender on a non-confidential basis prior to disclosure by Borrower or such
subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
10.21    Table of Contents; Headings. The table of contents and headings
preceding the text of this Agreement are inserted solely for convenience of
reference and shall not constitute a part of this Agreement or affect its
meaning, construction or effect.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



26

--------------------------------------------------------------------------------




LENDER:


KELTIC FINANCIAL PARTNERS II, LP
By Keltic Financial Services, LLC, its general partner


By:                     
Name: ______________________________
Its:     
Effective Date:                 


BORROWER:


HOOPER HOLMES, INC.


By:                        
Name:                        
Its:                        
Date:                        













27

--------------------------------------------------------------------------------




DEFINITIONS SCHEDULE    


“Advance” means each principal amount of the Revolving Credit delivered to
Borrower in connection with a Notice of Borrowing and each other amount charged
to the principal of the Revolving Credit pursuant to this Agreement.
“Affiliate” of a Person means a “Person related to” such Person as defined in
Sections 9-102(62) and 9-102(63) of the UCC, and for purposes of this Agreement
also includes any employee of such Person, and any entity controlled by or under
common control with any such employee. For purposes of this definition the term
“control” as used in Section 9-102(63) of the UCC means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and/or policies of a Person, whether through the ownership of voting stock or
other equity interests, by agreement or otherwise.
“Anti-Terrorism Laws” shall mean any and all laws, regulations, rules, orders,
etc. in effect from time to time relating to anti-money laundering and
terrorism, including, without limitation, Executive Order No. 13224 (effective
September 24, 2001) and the USA Patriot Act (Pub. L. No. 107-56 (Oct. 12,
2001)).
“Banking Day” means a day on which commercial banks are not authorized or
required to close in New York State.
“Blocked Person” shall mean (1) any person: (a) listed in the annex to Executive
Order No. 13224, (b) owned or controlled by, or acting for or on behalf of, any
person listed in the annex to Executive Order No. 13224, (c) with which Lender
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, (d) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224, (e) that is named
a “specially designated national” or “blocked person” on the most current list
published by the U.S. Department of Treasury Office of Foreign Assets Control or
any successor agency (“OFAC”) or other similar list, or (f) that is named a
“denied person” on the most current list published by the U.S. Commerce
Department, or (2) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a person resident
in a Sanctioned Country to the extent subject to a sanctions program
administered by OFAC.
“Borrower Pledge Agreement” means a pledge agreement Authenticated by Borrower
and acknowledged by the Guarantors (other than TEG Enterprises, Inc.) and
delivered to Lender pursuant to the terms of this Agreement.
“Borrowing Base” means, at any time, an amount equal to:
(e)an amount not to exceed eighty-five percent (85%) of the aggregate amount of
Eligible Receivables at such time;
(f)less, the aggregate amount of all Reserves in effect at such time.
“Capital Expenditures” means for any period, as determined in accordance with
GAAP, the dollar amount of gross expenditures (including obligations under
capital leases) made or incurred for fixed assets, real property, plant and
equipment, and all renewals, improvements and replacements thereto (but not
repairs thereof) during such period.
“Charter Documents” means (a) with respect to a corporation, such corporation's
certificate or articles of incorporation (as applicable) and bylaws in effect on
the Effective Date, and as the same may be amended, restated or otherwise
modified after the date hereof, (b) with respect to a partnership, such
partnership's articles or certificate of formation or certificate of partnership
(as applicable) or other certificate required to be filed with any Governmental
Authority in order to form such partnership, and partnership agreement in effect
on the Effective Date, and as the same may be amended, restated or otherwise
modified after the date hereof, and (c) with respect to a limited liability
company or limited liability partnership, such limited liability company's or
limited liability partnership's articles or certificate of formation or
organization (as applicable) and operating agreement, limited liability
partnership agreement or operating agreement (as applicable) in effect on the
Effective Date, and as the same may be amended, restated or otherwise modified
after the date hereof.
“Code” means the Internal Revenue Code of the United States, as the same may be
amended.
“Collateral” means all of Borrower's right, title and interest in and to the
following, wherever located and whether owned on the Effective Date or
thereafter acquired, whether owned or held by Borrower or by any other Person in
any manner for Borrower's account (and specifically includes all accessions to,
substitutions for and all replacements, products and cash and non-cash proceeds
of all of the following): all cash, Money (as defined in Section 1-201(24) of
the UCC), Accessions, Accounts (including without limitation all Receivables and
unearned premiums with respect to insurance policies insuring any of the
Collateral and claims against any Person for loss of, damage to, or destruction
of any or all of the Collateral), Certificates of title, Chattel Paper,
Commercial Tort Claims (specifically including all Commercial Tort Claims
arising from or in connection with the matters described in the attached
Disclosure Schedule), Deposit Accounts, Documents (including but not limited all
to books and records, and all recorded data of any kind or nature, regardless of
the medium of recording, including, without limitation, writings, plans,
specifications, schematics customer lists, credit files, computer programs,
printouts and other computer materials and records of Borrower pertaining to any
of the items or subject matter described in this paragraph),

28

--------------------------------------------------------------------------------


Equipment, General Intangibles, Goods, Health-Care-Insurance Receivables,
Instruments, Inventory, Investment Property, Letter-Of-Credit Rights, Proceeds,
Records, Software and Supporting Obligations, all rights to payment for money or
funds advanced or sold, and all monies or other Property of any kind now or at
any time or times hereafter in the possession or under the control of Lender or
any Affiliate of Lender or any representative, agent or correspondent of Lender
pertaining to any of the items or subject matter described in this paragraph,
and to the extent not otherwise included in the foregoing, all other property in
which a security interest may be granted under the UCC or which may be delivered
to and held by Lender pursuant to the terms hereof. Notwithstanding the
foregoing, if on or prior to the Effective Date Borrower has not obtained the
written consent of a Governmental Authority necessary to permit the assignment
of any Document, Instrument, Chattel Paper, contract or agreement by and between
Borrower and any Governmental Authority (a “Government Contract”) in connection
with the granting by Borrower to Lender of the security interests described
herein, the Collateral and Lender's security interests described herein shall
specifically exclude each such Government Contract, and all of Borrower's
rights, title and interests therein, however, in such case the Collateral and
Lender's security interests granted herein shall specifically include and shall
be limited to all Accounts and Receivables in connection with such Government
Contract and all of Borrower's rights, title and interests in and to such
Accounts and Receivables, and all such Accounts and Receivables shall be
considered as Collateral for purposes hereof.
“Contract Year” means initially the period of twelve (12) consecutive calendar
months commencing on the Effective Date, and thereafter each period of twelve
(12) consecutive calendar months commencing on the annual anniversary of the
Effective Date.
“Default” means each event, occurrence or condition, or series of events,
occurrences or conditions (individually and collectively, an “Occurrence”), that
would constitute an Event of Default as defined in Section 9.1, disregarding (a)
all requirements of notice to be delivered to Borrower under this Agreement in
connection with such Occurrence as a condition to the existence of such
prospective Event of Default, and (b) all periods of time, grace or cure under
this Agreement that must pass prior to the existent of such prospective Event of
Default.
“Default Rate” means an annualized rate of interest that is equal to three and
one-half percent (3.50%) more than the Revolving Credit Rate.
“Eastern Time” means North American Eastern Standard Time, including Eastern
standard time when observing standard time, and Eastern daylight time when
observing daylight saving time.
“EBITDA” means, for any period, Borrower's total income before interest expense,
taxes, depreciation and amortization for such period, all calculated in
accordance with GAAP, consistently applied and determined as of and at the end
of such period. For purposes of this Agreement, EBITDA for any period shall be
determined disregarding any extraordinary items of income and expense during
such period.
“Eligible Receivable” means each Receivable: for which the Records and accounts
are located at Borrower's facilities where such Records are maintained as
described in the Disclosure Schedule; arising out of a sale in the ordinary
course of Borrower's business as conducted on the Effective Date; relating to a
sale made by Borrower to a Person that is not an Affiliate of Borrower; and that
is acceptable to Lender in Lender's discretion. Lender may treat any Receivable
as ineligible if:
(a) more than ninety (90) consecutive calendar days have passed from the
original invoice date for such Receivable; or


(b) any representation contained in this Agreement with respect to such
Receivable or with respect to whether such Receivable is an Eligible Receivable
was inaccurate when made; or


(c) the Account Debtor has disputed liability or made any claim with respect to
such Receivable or with respect to any other material Receivable due from the
Account Debtor; or


(d) the Account Debtor (i) has had filed a case for bankruptcy or reorganization
under the Bankruptcy Code, or (ii) has had filed against it any case under the
Bankruptcy Code, or (iii) has made an assignment for the benefit of creditors,
or (iv) has failed, suspended business operations, or become insolvent, or (v)
has had a receiver or a trustee appointed for all or a significant portion of
its assets or affairs; or


(e) the Account Debtor is a supplier to or creditor of Borrower to the extent of
amounts owed by Borrower to such supplier or creditor; or


(f) the Account Debtor has or asserts any right of offset with respect to any
Receivable or asserts any claim or counterclaim against Borrower with respect to
any Receivable; or



29

--------------------------------------------------------------------------------


(g) Borrower is not the sole owner of the Receivable; Borrower has sold,
assigned or otherwise transferred all or any portion thereof; or any portion of
the Receivable is subject to any claim, lien or security interest (other than a
Permitted Lien); or


(h) the sale giving rise to such receivable is to an Account Debtor domiciled
outside of the United States; or


(i) twenty-five percent (25%) or more of the Receivables of any Account Debtor
and/or its Affiliates is ineligible, then all the Receivables of such Account
Debtor and its Affiliates shall be treated as ineligible; or


(j) any portion of the Eligible Receivables of the Account Debtor and/or its
Affiliates exceeds twenty percent (20%) of the total amount of all Eligible
Receivables, then the amount of such excess shall be treated as ineligible; or


(k) such Receivable relates to a sale of goods or services to the United States
of America, or to a Governmental unit of the United States of America, unless
Borrower assigns its right to payment of such Receivable to Lender in compliance
with the Assignment of Claims Act of 1940, as amended; or


(l) such Receivable relates to a sale of goods or services to any state of the
United States of America, or to any Governmental unit of any state of the United
States of America, unless Borrower assigns its right to payment of such
Receivable to Lender in compliance with all applicable laws, rules, regulations
or administrative or judicial determinations relating to the assignment (in
whole or in part) of any agreement or contract pursuant to which such sale was
made; or


(m) the goods or services covered by such Receivable were shipped to the
customer or performed for the customer, as applicable, prior to or after the
date of the invoice giving rise to such Receivable, or such Receivable consists
of a sale to an Account Debtor: on consignment; on any bill and hold basis; on
any guaranteed sale, sale or return, sale on approval or other repurchase or
return basis; on any billing in advance of shipment or other “pre-billing”
basis; or under any payment plan, scheduled installment plan, or other extended
payment terms basis; or


(n) such Receivable is not required to be paid by the Account Debtor until more
than sixty (60) days of the date of the invoice therefor; or


(o) the Account Debtor is located in a state in which Borrower is deemed to be
doing business under the laws of such state and such state denies creditors
access to its courts in the absence of Borrower's qualification to transact
business in such state or of Borrower's filing of any reports with such state,
unless Borrower has qualified as a foreign corporation authorized to do business
in such state and has filed all required reports; or


(p) such Receivable is evidenced by chattel paper or an instrument of any kind
which has not been assigned or endorsed and delivered to Lender, or such
Receivable has been reduced to judgment; or


(q) such Receivable arises from a sale of goods or services to an individual who
is purchasing such goods primarily for personal, family or household purposes;
or


(r) Lender reasonably believes that collection of such Receivable is insecure or
that such Receivable may not be paid by reason of the Account Debtor's financial
inability to pay.


“Environmental Law” means each federal, state and local environmental, land use,
zoning, health, chemical use, safety and sanitation law, statute, ordinance or
code relating to the protection of any water or water vapor, any land surface or
subsurface, air, fish, wildlife, biota or any other natural resources and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of “hazardous substances” and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of any Governmental Unit with respect thereto.
“Equity Interests” of a Person means such Person's issued and outstanding equity
securities, or membership, partnership or profits interests, as applicable, or
debt or securities (or combinations thereof) convertible into such Person's
equity securities, or membership, partnership or profits interests, as
applicable.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Fiscal Quarter” means the three (3) consecutive calendar month period
commencing on the first day of the Fiscal Year, and each three (3) consecutive
calendar month period in such Fiscal Year commencing on the day immediately
following the end of the preceding Fiscal Quarter.

30

--------------------------------------------------------------------------------


“Fiscal Year” means a year of 365 or 366 days, as the case may be, ending on the
last day of December in any calendar year.
“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practice of Borrower, except for changes mandated by the Financial
Accounting Standards Board or any similar accounting authority of comparable
standing.
“Governmental Rules” means all Federal, state and local governmental rules,
ordinances and regulations applicable to Borrower's ownership or use of
properties or the operation or conduct of its business.
“Governmental Unit” means, with respect to the government of the United States,
a State of the United States or a foreign county (a “government”) (a) a
subdivision, agency, department, county, parish, municipality or other unit of
such government, or (b) an entity exercising executive, legislative, judicial,
taxing, law enforcement, regulatory or administrative powers or functions of or
pertaining to such government.
“Guarantors” means Heritage Labs, Hooper Distribution, Hooper Information
Services, Inc., a New Jersey corporation, Mid-America Agency Services,
Incorporated, a Nebraska corporation, and TEG Enterprises, Inc., a Nebraska
corporation.
“Guaranty” means a guaranty Authenticated by the Guarantors and delivered to
Lender pursuant to the terms of this Agreement.
“Heritage Labs” means Heritage Labs International, LLC, a Kansas limited
liability company.
“Hooper Distribution” means Hooper Distribution Services, LLC, a New Jersey
limited liability company.
“Indebtedness” of a Person means all obligations for borrowed money of any kind
or nature, including funded debt and unfunded liabilities, contingent
obligations under guaranties or letters of credit or similar financial
instruments or accommodations, and all obligations for the acquisition or use of
any fixed asset or improvements, including capitalized leases, which are payable
over a period longer than one (1) year, regardless of the term thereof or the
Person or Persons to whom the same is payable, provided that Indebtedness shall
not be deemed to include loans or advances by Borrower in the form of the
payment, on behalf of a Guarantor, of general and administrative expenses
incurred by or allocable to such Guarantor.
“In Transit Inventory” means Inventory that is being shipped or otherwise
transported to Borrower from a point of origin within the continental United
States or is being shipped or otherwise transported to Borrower from a point of
origin outside of the continental United States.
“Lender's sole discretion” means, that in connection with a determination to be
made by Lender under this Agreement, or in connection with an election by Lender
to take or refrain from taking an action under this Agreement, Lender may make
such determination, or elect to take or not take such action, as applicable,
after consideration by Lender of only its own interests, without regard to the
effect of such determination or election on Borrower, including but not limited
to Borrower's interests, Borrower's business or Borrower's operations.
“LIBOR Rate” means the annual rate of interest for deposits in U.S. Dollars for
a term of three (3) months as quoted on LIBOR01 Page as of 11:00 a.m. London
Time on the second (2nd) Banking Day prior to the date of an Advance until the
first day of the first full month following the date of such Advance, and for
each calendar month thereafter on the second (2nd) Banking Day prior to the
first day of each calendar month, adjusted for reserve requirements and such
other requirements as may be imposed by federal, state or local government and
regulatory agencies.
“LIBOR01 Page” means the Reuters Screen LIBOR01 Page (or such other page as may
replace the LIBOR01 on that service or such other service as may be nominated by
the British Bankers' Association as the information vendor for the purpose of
displaying British Bankers' Association Interest Settlement Rates for U.S.
Dollar deposits).
“Loan Document” means this Agreement, the Notes, the Guaranty, the Pledge
Agreements and each other agreement, document and instrument delivered by
Borrower, the Guarantors or any other Person to Lender or by Lender to any other
Person in connection with the Obligations, the Loans, the Notes, or any other
Indebtedness payable to Lender in connection with the transactions contemplated
by this Agreement, as the same may be amended, modified, supplemented, extended
or restated from time to time.
“Loans” means the Revolving Credit (including all Advances thereof) and all
other Indebtedness of Borrower to Lender under the terms of this Agreement.
“Material” and “Materially” mean a level of significance that (a) if capable of
reduction to a monetary amount, would be reasonably expected to exceed Fifty
Thousand and 00/100 Dollars ($50,000.00) individually, or Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) when aggregated with all other similar
matters, and (b) if not capable of reduction to a monetary amount, would have
affected any decision of a reasonable business person in Lender's position as an
asset-based

31

--------------------------------------------------------------------------------


lender regarding whether (i) to enter into this Agreement, or (ii) to consummate
the transactions contemplated by this Agreement, or (iii) to continue to make
Advances, or to continue to extend the Loans, in whole or in part, to Borrower.
“Material Adverse Change” means: (a) any Material adverse change in the
business, assets, operations, prospects, profits or condition (financial or
otherwise), of Borrower; or (b) any Material adverse change in the ability of
Borrower to pay or perform the Obligations in accordance with their terms; or
(c) any Material adverse change in the value, collectability or salability of
the Collateral; or (d) the occurrence of any event, development, circumstance or
condition, or series of events, developments, circumstances or conditions, that
could have a material adverse effect on the validity or enforceability of this
Agreement or any of the other Loan Documents, or on the perfection or priority
of Lender's security interests in any Collateral; or (e) the occurrence of any
event, development, circumstance or condition, or series of events,
developments, circumstances or conditions, that could have a material adverse
effect on Lender's practical realization of the benefits, rights and remedies
inuring to Lender under this Agreement or under any other Loan Document; or (f)
the occurrence of any event, development, circumstance or condition, or series
of events, developments, circumstances or conditions, that could materially
impair Lender's security, materially increase Lender's risks, or materially
impair Borrower's ability to perform under this Agreement or under any of the
other Loan Documents. The determination of whether a Material Adverse Change has
occurred shall be made by Lender in Lender's sole discretion.
“Mid-America Agency Pledge Agreement” means a pledge agreement Authenticated by
Mid-America Agency Services, Inc. and acknowledged by TEG Enterprises, Inc. and
delivered to Lender pursuant to the terms of this Agreement.
“Note” means a promissory note Authenticated by Borrower and delivered to Lender
pursuant to the terms of this Agreement.
“Obligation” means any Indebtedness, liability, obligation, covenant or duty
owed or owing by Borrower to Lender, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty, Supporting Obligation or other
agreement, document or instrument, whether arising under this Agreement, any
other Loan Document or under any other agreement, document, instrument delivered
to Lender by Borrower, or by operation of law, whether or not for the payment of
money, whether arising in connection with an extension of credit to Borrower or
Borrower's opening, guaranteeing or confirming of a letter of credit, loan,
guaranty, indemnification or other financial accommodation, whether direct or
indirect (including those acquired by purchase or assignment), absolute or
contingent, due or to become due, now or hereafter arising and howsoever
acquired including, without limitation, each Loan, Advance, and other
Indebtedness payable by Borrower to Lender, all interest payable to Lender with
respect to each Loan, Advance and other Indebtedness of Borrower to Lender, and
each charge, cost, expense, fee, and other sum chargeable to Borrower under this
Agreement, any other Loan Document or any other agreement, document or
instrument delivered by Borrower to Lender. The Obligations shall specifically
include, but not be limited to (i) Borrower's obligations to finally and
indefeasibly pay to Lender in cash the full principal amounts of all Loans,
Notes and other Indebtedness of Borrower to Lender when due, whether upon
termination, maturity, demand or acceleration under the terms of the Loan
Documents, all interest due and payable thereon, and all fees, costs and
expenses payable in connection therewith, and (ii) Borrower's obligations to
perform in full all agreements, covenants and duties of Borrower under the Loan
Documents in the manner and at such times as provided by the terms of each such
Loan Document.
“Permitted Investments” means: (a) investments in readily marketable direct
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America, in each
case maturing within 12 months form the date of acquisition; (b) investments in
commercial paper issued by any corporation organized under the laws of any State
of the United States and rated “Prime-1” by Moody's Investors Service, Inc.
(“Moody's”) or “A-1” by Standard & Poor's, a division of The McGraw-Hill
Companies, Inc. (“S&P”) , maturing within 365 days from the date of acquisition;
(c) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof with any national or
state bank which is organized under the laws of the United States or any state
therein and is a member of the Federal Reserve System, whose long term
certificates of deposit are rated at least Aa3 by Moody's or AA- by S&P, and has
combined capital and surplus of at least $1 billion; and (d) money market or
other mutual funds that are registered under the Investment Company Act of 1940,
as amended, that are administered by financial institutions that have the
highest rating obtainable from either Moody's or S&P and the portfolios of which
are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b), (c) or (d) of this definition.
“Permitted Liens” means:
(g)liens securing the Obligations;
(h)liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to the provisions of ERISA or Environmental
Laws) (i) not yet due and payable or (ii) which are being properly contested and
for which Borrower has established adequate reserves;
(i)claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords arising out of operation of law so long as the obligations secured
thereby (i) are not past due or (ii) are being properly contested and for which
Borrower has established adequate reserves;

32

--------------------------------------------------------------------------------


(j)liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers' compensation, unemployment insurance,
social security and similar laws;
(k)liens on equipment (including capital leases) to secure purchase money
Indebtedness permitted under Section 8.1, so long as such security interests do
not apply to any property of Borrower other than the equipment so acquired, and
the Indebtedness secured thereby does not exceed the cost of such equipment; and
(l)security interests, pledges, liens, charges, mortgages or other encumbrances
in, to or on any Collateral in favor of any creditor of Borrower other than
Lender so long and to the extent that such security interest, pledge, lien,
charge, mortgage or other encumbrance is junior and subordinate to the security
interests, pledges, liens, charges, mortgages and other encumbrances in, to or
on Collateral in favor of Lender pursuant to a subordination agreement executed
by Lender.


“Person” means an individual, partnership, limited liability company, limited
liability partnership, corporation, joint venture, joint stock company, land
trust, business trust, unincorporated organization, or Governmental Unit.
“Pledge Agreements” means the Borrower Pledge Agreement and the Mid-America
Agency Pledge Agreement.
“Prime Rate” means, at any time, the prime rate published in the “Money Rates”
column of The Wall Street Journal on the applicable date, and in the event that
The Wall Street Journal is not available on such date, the prime rate published
in another publication of national circulation as determined by Lender in its
reasonable discretion.
“Property” means, with respect to a Person, all of such Person's tangible and
intangible property, assets and interests in property and assets, whether
personal, real or mixed, owned on the Effective Date or thereafter acquired.
“Receivable” means, with respect to Borrower, each (i) Account, (ii)
Health-Care-Insurance Receivable, (iii) credit card receivable, (iv) right to
payment under any contract, Document, Instrument promissory note, Chattel Paper,
or electronic chattel paper, (v) tax refund or right to receive any tax refund,
(vi) bond or certificate owned or held by Borrower or held for the benefit of
Borrower, (vi) right to payment for the sale, lease or license of any Inventory,
Equipment or General Intangible, (vii) policy of insurance issued to or for the
benefit of Borrower and each right to payment and Proceeds of such insurance,
(viii) right to payment in connection with each Investment Property, Deposit
Account, book account, credit or reserve, and (ix) form of obligation whatsoever
owing to Borrower, together with all Instruments, Documents and Certificates of
title representing any of the foregoing, and all rights in any merchandise or
Goods which any of the same may represent, all files and Records with respect to
any collateral or security given by Borrower to Lender in the foregoing,
together with all rights, title, security, Supporting Obligations and guarantees
with respect to the foregoing, including any right of stoppage in transit,
whether now owned or hereafter created or acquired by Borrower or in which
Borrower now has or hereafter acquires any interest.
“Reportable Event” has the same definition as provided in Title IV of ERISA.
“Revolving Credit Rate” means a fluctuating rate that, when annualized, is equal
to the greatest of (A) the Prime Rate plus two and three-quarters percent
(2.75%), (B) the LIBOR Rate plus five and one-quarter percent (5.25%), and (C)
six percent (6%).
“Revolving Credit Termination Date” means the earliest to occur of (a) the third
(3rd) anniversary of the Effective Date, (b) the date Lender terminates the
Revolving Credit pursuant to Section 9.3(a), and (c) the date on which repayment
of the Revolving Credit, or any portion thereof, becomes immediately due and
payable pursuant to Section 9.3(b).
“Settlement Account” means Lender's account at Harris Trust and Savings Bank,
Chicago, IL 60690, Account Name: Keltic Financial Partners II, LP; Account No.
3117009, ABA No. 071000288, or such other account as Lender may advise Borrower.
“Solvent” when used with respect to a Person means that such Person is able to
pay all of its Indebtedness as such Indebtedness matures.
“to Borrower's knowledge”, “to the knowledge of Borrower” and all variations and
derivations of such terms mean (i) the actual individual and/or collective
knowledge of any of Borrower's (as applicable) directors, officers and senior
management identified on Exhibit D, as such Exhibit may be amended from time to
time (individually and collectively, the “Knowledge Parties”), after due inquiry
by each of the Knowledge Parties, and (ii) the individual and/or collective
knowledge of any fact, condition, event, occurrence or circumstance that would
have come to the attention of any of the Knowledge Parties in the course of
discharging his or her duties as a director, officer, or senior manager of
Borrower (as applicable) in a reasonable and prudent manner consistent with
sound business practices.
“UCC” means the New York Uniform Commercial Code as in effect on the date of
this Agreement, and as may be amended or modified after the date of this
Agreement; provided, however, in the event that, by reason of mandatory
provisions of law, the perfection, the effect of perfection or nonperfection or
priority of Lender's security interest in any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, then the term “UCC” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for the

33

--------------------------------------------------------------------------------


purposes of the provisions hereof relating to perfection, the effect of
perfection or nonperfection or priority of Lender's security interest in such
Collateral.
UCC Definitions. When used in this Agreement, the following terms have the same
definitions as provided in Article 9 of the UCC, but for convenience in this
Agreement the first letter of all such terms shall be capitalized : “Accession”,
“Account”, “Account Debtor”, “Authenticate” (and all derivations thereof),
“Certificate Of Title”, “Chattel Paper”, “Commercial Tort Claim”, “Deposit
Account”, “Document”, “Equipment”, “General Intangible”, “Goods”,
“Health-Care-Insurance Receivable”, “Instrument”, “Inventory”, “Investment
Property”, “Letter-Of-Credit Right”, “Obligor”, “Proceeds” (as specifically
defined in Section 9-102(64) of the UCC), “Record”, “Secondary Obligor”,
“Secured Party”, “Software” and “Supporting Obligation”.
“Unfunded Capital Expenditures” means for any period, the aggregate amount of
Capital Expenditures made by Borrower during such period, less the aggregate
principal amount of all Indebtedness assumed or incurred by Borrower during such
period for the purpose of financing such Capital Expenditures (other than the
principal amount of Loans made for the purpose of financing such Capital
Expenditures).

34

--------------------------------------------------------------------------------




EXHIBIT A: NOTICE OF BORROWING


Keltic Financial Partners II, LP
580 White Plains Road
Suite 610
Tarrytown, NY 10591


Re: Request for Advance


The undersigned requests the following Advance(s) of the Revolving Credit
pursuant to Section 2.1 of the Loan and Security Agreement dated as of February
28, 2013 between Keltic Financial Partners II, LP and the undersigned, as the
same may be amended, supplemented or otherwise modified (“Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.


Revolving Credit:     $________________________






Please wire the requested Advance(s) to our operating account number
____________________________ at ______________________________________________
in accordance with the following wire instructions:
_______________________________________________
_______________________________________________
_______________________________________________
_______________________________________________
_______________________________________________
_______________________________________________.


Please call the undersigned to confirm receipt of this fax at (____) _______.


HOOPER HOLMES, INC.




By: _______________________________________


Name: ____________________________________


Title: _____________________________________

35

--------------------------------------------------------------------------------






EXHIBIT B: BORROWING BASE CERTIFICATE


See attached.













36

--------------------------------------------------------------------------------


EXHIBIT C: COMPLIANCE CERTIFICATE


HOOPER HOLMES, INC. (“Borrower”) hereby certifies to KELTIC FINANCIAL PARTNERS
II, LP in accordance with the provisions of the Loan and Security Agreement
dated as of February 28, 2013 between Keltic Financial Partners II, LP and the
undersigned, as the same may be amended, supplemented or otherwise modified (the
“Loan Agreement”) that:
A.    General. As of date of this Certificate:
•
Borrower has complied in all respects with all the terms, covenants and
conditions of the Loan Agreement;

•
the representations contained in the Agreement are true, accurate and complete
in all respects with the same effect as though such representations and
warranties had been made on the date hereof; and

•
there exists no Default or Event of Default as defined in the Loan Agreement.

B.    Financial Covenants. As of and for such periods as designated below, the
computations, ratios and calculations as set forth below are true, accurate and
correct:


Unfunded Capital Expenditures as of __________________:        


EBITDA as of and for the period ending _________________:        


HOOPER HOLMES, INC.




By: _______________________________________


Name: ____________________________________


Title: _____________________________________





37

--------------------------------------------------------------------------------


EXHIBIT D: KNOWLEDGE PARTIES


Borrower's President and Chief Executive Officer; Chief Financial Officer;
Controller; and General Counsel.













38